Exhibit 10.56

EXECUTION VERSION

$65,000,000 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

AMONG

JAZZ PHARMACEUTICALS, INC. AND

JPI COMMERCIAL, LLC,

AS THE BORROWERS,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

SILICON VALLEY BANK,

AS ADMINISTRATIVE AGENT, ISSUING LENDER AND SWINGLINE LENDER

DATED AS OF JUNE 28, 2010



--------------------------------------------------------------------------------

Table of Contents

 

          Page

SECTION 1

   DEFINITIONS    1

1.1  

   Defined Terms    1

1.2  

   Other Definitional Provisions    30

SECTION 2

   AMOUNT AND TERMS OF COMMITMENTS    30

2.1  

   Term Commitments    30

2.2  

   Procedure for Term Loan Borrowing    30

2.3  

   Repayment of Term Loans    31

2.4  

   Revolving Commitments    31

2.5  

   Procedure for Revolving Loan Borrowing    32

2.6  

   Swingline Commitment    33

2.7  

   Procedure for Swingline Borrowing; Refunding of Swingline Loans    33

2.8  

   Overadvances    34

2.9  

   Commitment Fees; Other Fees; Etc.    34

2.10

   Termination or Reduction of Revolving Commitments    35

2.11

   Optional Prepayments and Early Term Loan Prepayment Fee    35

2.12

   Mandatory Prepayments    36

2.13

   Conversion and Continuation Options    37

2.14

   Limitations on Eurodollar Tranches    38

2.15

   Interest Rates and Payment Dates    38

2.16

   Computation of Interest and Fees    38

2.17

   Inability to Determine Interest Rate    38

2.18

   Pro Rata Treatment and Payments    39

2.19

   Illegality; Requirements of Law    41

2.20

   Taxes    42

2.21

   Indemnity    44

2.22

   Change of Lending Office    45

2.23

   Substitution of Lenders    45

2.24

   Defaulting Lenders    46

2.25

   Notes    47

SECTION 3

   LETTERS OF CREDIT    48

3.1  

   L/C Commitment    48

3.2  

   Procedure for Issuance of Letters of Credit    49

3.3  

   Fees and Other Charges    49

3.4  

   L/C Participations; Existing Letters of Credit    50

3.5  

   Reimbursement    50

3.6  

   Obligations Absolute    51

3.7  

   Letter of Credit Payments    51

3.8  

   Applications    51

3.9  

   Interim Interest    51

3.10

   Cash Collateral    52

3.11

   Additional Issuing Lenders    53

3.12

   Resignation of the Issuing Lender    53

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

SECTION 4

   REPRESENTATIONS AND WARRANTIES    53

4.1  

   Financial Condition    53

4.2  

   No Change    54

4.3  

   Existence; Compliance with Law    54

4.4  

   Power, Authorization; Enforceable Obligations    54

4.5  

   No Legal Bar    54

4.6  

   Litigation    55

4.7  

   No Default    55

4.8  

   Ownership of Property; Liens; Investments    55

4.9  

   Intellectual Property    55

4.10

   Taxes    55

4.11

   Federal Regulations    55

4.12

   Labor Matters    55

4.13

   ERISA    56

4.14

   Investment Company Act; Other Regulations    56

4.15

   Subsidiaries    56

4.16

   Use of Proceeds    56

4.17

   Environmental Matters    56

4.18

   Accuracy of Information, etc.    57

4.19

   Security Documents    58

4.20

   Solvency    58

4.21

   Reserved    58

4.22

   Designated Senior Indebtedness    58

4.23

   Certain Documents    58

4.24

   Insurance    58

4.25

   No Casualty    59

4.26

   Matters Related to OMI    59

4.27

   Accounts Receivable    59

SECTION 5

   CONDITIONS PRECEDENT    59

5.1  

   Conditions Precedent to Closing Date    59

5.2  

   Conditions Precedent to the Initial Extension of Credit    60

5.3  

   Conditions to Each Extension of Credit    63

SECTION 6

   AFFIRMATIVE COVENANTS    64

6.1  

   Financial Statements    64

6.2  

   Certificates; Reports; Other Information    64

6.3  

   Accounts Receivable    66

6.4  

   Intentionally Omitted    67

6.5  

   Payment of Obligations    67

6.6  

   Maintenance of Existence; Compliance    67

6.7  

   Maintenance of Property; Insurance    67

6.8  

   Inspection of Property; Books and Records; Discussions    68

6.9  

   Notices    68

6.10

   Environmental Laws    69

6.11

   Operating Accounts    69

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

6.12

   Audits    69

6.13

   Additional Collateral, etc.    69

6.14

   Use of Proceeds    71

6.15

   Designated Senior Indebtedness    71

6.16

   Further Assurances    71

SECTION 7

   NEGATIVE COVENANTS    71

7.1  

   Financial Condition Covenants    71

7.2  

   Indebtedness    72

7.3  

   Liens    73

7.4  

   Fundamental Changes    75

7.5  

   Disposition of Property    75

7.6  

   Restricted Payments    76

7.7  

   Investments    77

7.8  

   Optional Payments and Modifications of Debt Instruments    78

7.9  

   Transactions with Affiliates    78

7.10

   Sale Leaseback Transactions    78

7.11

   Swap Agreements    79

7.12

   Changes in Fiscal Periods    79

7.13

   Negative Pledge Clauses    79

7.14

   Clauses Restricting Subsidiary Distributions    79

7.15

   Lines of Business    80

7.16

   Designation of other Indebtedness    80

7.17

   Matters Related to OMI    80

7.18

   Amendments to Organizational Agreements and Material Contracts    80

SECTION 8

   EVENTS OF DEFAULT    80

8.1  

   Events of Default    80

8.2  

   Remedies Upon Event of Default    82

8.3  

   Application of Funds    83

SECTION 9

   THE ADMINISTRATIVE AGENT    84

9.1  

   Appointment and Authority    84

9.2  

   Delegation of Duties    84

9.3  

   Exculpatory Provisions    84

9.4  

   Reliance by Administrative Agent    85

9.5  

   Notice of Default    86

9.6  

   Non-Reliance on Administrative Agent and Other Lenders    86

9.7  

   Indemnification    86

9.8  

   Agent in Its Individual Capacity    87

9.9  

   Successor Administrative Agent    87

SECTION 10

   MISCELLANEOUS    88

10.1  

   Amendments and Waivers    88

10.2  

   Notices    89

10.3  

   No Waiver; Cumulative Remedies    90

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page

10.4  

     Survival of Representations and Warranties    90

10.5  

     Payment of Expenses and Taxes    90

10.6  

     Successors and Assigns; Participations and Assignments    91

10.7  

     Adjustments; Set-off    95

10.8  

     Counterparts    95

10.9  

     Severability    96

10.10

     Integration    96

10.11

     GOVERNING LAW    96

10.12

     Submission To Jurisdiction; Waivers    96

10.13

     Acknowledgements    97

10.14

     Releases of Guarantees and Liens    97

10.15

     Confidentiality    98

10.16

     Co-Borrower Matters; Appointment of Administrative Borrower    98

10.17

     Automatic Debits    101

10.18

     Patriot Act    101

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Schedules Schedule 1.1A:    Commitments Schedule 1.1B:    Existing Letters of
Credit Schedule 4.4:    Governmental Approvals, Consents, Authorizations,
Filings and Notices Schedule 4.5:    Requirements of Law Schedule 4.15:   
Subsidiaries Schedule 4.17:    Environmental Matters Schedule 4.19(a):   
Financing Statements and Other Filings Schedule 7.2(d):    Existing Indebtedness
Schedule 7.3(f):    Existing Liens Exhibits Exhibit A:    Form of Guarantee and
Collateral Agreement Exhibit B:    Form of Compliance Certificate Exhibit C:   
Form of Secretary’s Certificate Exhibit D:    Form of Solvency Certificate
Exhibit E:    Form of Assignment and Assumption Exhibit F:    Form of Tax
Certificate Exhibit G:    Form of Addendum Exhibit H-1:    Form of Revolving
Loan Note Exhibit H-2:    Form of Swingline Loan Note Exhibit H-3:    Form of
Term Loan Note Exhibit I:    Form of Borrowing Base Certificate Exhibit J:   
Form of Collateral Information Certificate Exhibit K:    Form of Notice of
Borrowing Exhibit L:    Form of Notice of Conversion/Continuation Exhibit M:   
Form of Flow of Funds Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 28, 2010, among JAZZ
PHARMACEUTICALS, INC., a Delaware corporation (“JPI” or the “Administrative
Borrower”), JPI COMMERCIAL, LLC, a Delaware limited liability company (“JPIC”
and, together with the Administrative Borrower, each a “Borrower” and,
collectively, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and SILICON VALLEY BANK (“SVB”), as administrative agent, issuing
lender and swingline lender (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrowers desire to obtain financing on a joint and several basis
in order to refinance each of the Existing Notes and the Existing Revolver, as
well as for working capital financing and letter of credit facilities;

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $65,000,000, consisting of a term loan facility
in the aggregate principal amount of $50,000,000 and a revolving loan facility
in an aggregate principal amount of up to $15,000,000;

WHEREAS, each Borrower has agreed to secure the joint and several Obligations of
the Borrowers hereunder by granting to the Administrative Agent, for the ratable
benefit of the Secured Parties, a first priority lien on substantially all of
its assets; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of its assets.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 0.50%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor”, when used herein, shall mean an Account Debtor in respect of an Account
of the Administrative Borrower.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each

 

-1-



--------------------------------------------------------------------------------

case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account”, when used herein, shall
mean an Account of the Administrative Borrower.

“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Administrative Borrower”: as defined in the preamble hereto.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of determining the Affiliates of any Loan Party, “control” of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (c) without duplication of
clause (b), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, initially 5.00% per annum in the
case of Eurodollar Loans, and 2.50% per annum in the case of ABR Loans;
provided, that commencing on the date on which the Administrative Agent receives
copies of the consolidated financial statements of the Administrative Borrower
and its Subsidiaries in respect of the fiscal quarter of the Borrowers ending
December 31, 2010, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below:

TERM LOANS, REVOLVING LOANS AND SWINGLINE LOANS

 

Consolidated Leverage Ratio

 

Eurodollar Loans

 

ABR Loans (including Swingline Loans)

£ 1.00:1.00

  3.00%   1.00%

> 1.00:1.00 but £ 1.50:1.00

  4.00%   1.50%

> 1.50 1.00

  5.00%   2.50%

 

2



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Approved Partnership and Collaboration Arrangements”: any collaborative
arrangement, licensing agreement, joint venture or partnership providing for the
research, development or commercial exploitation of Intellectual Property,
compounds, products or services, including, without limitation, (1) any grant to
any entity engaged in the pharmaceutical or biotechnology industry of a
Permitted IP License or option to obtain a Permitted IP License to any of the
Group Members’ Intellectual Property or other assets for the purpose of such
research, development or commercial exploitation, and (2) any grant of a
Permitted IP License or option to obtain a Permitted IP License to, or the sale
or other transfer of, any Group Member’s Intellectual Property or other assets
to any entity that intends to research, develop or commercialize products or
services covered by such Intellectual Property or embodying or arising from such
other assets, whether directly or through a Group Member or another entity.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a) through (h) of
Section 7.5) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments of all Lenders in effect at such
time, and (ii) the Borrowing Base in effect at such time, minus (b) the
aggregate undrawn amount of all outstanding Letters of Credit at such time,
minus (c) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time;
provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.9(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”: as defined in the preamble hereto.

“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal at such time to the product of 80% and the
book value of the Administrative Borrower’s Eligible Accounts, less any Reserves
established by the Administrative Agent at such time.

“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Administrative Borrower, substantially in the form of
Exhibit I.

 

3



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Administrative Borrower as a
date on which the Administrative Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“California UCC”: the Uniform Commercial Code as in effect from time to time in
the State of California.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Exposure or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to (i) the Administrative Agent and, (ii) as applicable,
the Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

4



--------------------------------------------------------------------------------

“Casualty Event” means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than Kohlberg Kravis Roberts & Co. L.P. and
its Affiliates, shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 30% or
more of the ordinary voting power for the election of directors of the
Administrative Borrower (determined on a fully diluted basis); (b) during any
period of 24 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Administrative Borrower
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) at any time, the Administrative
Borrow shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of JPIC, free and clear of all
Liens (except Liens not prohibited by the Loan Documents).

“Closing Date”: as defined in Section 5.1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral”.

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Administrative Borrower pursuant to
Section 5.1, substantially in the form of Exhibit J.

“Commitment”: as to any Lender, the sum of the Term Commitment, the L/C
Commitment (which is a sublimit of Revolving Commitment) and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”: 0.750% per annum; provided, that commencing on the date
on which the Administrative Agent receives copies of the consolidated financial
statements of the Administrative Borrower and its Subsidiaries in respect of the
fiscal quarter of the Borrowers ending December 31, 2010, together with a
Compliance Certificate in respect thereof as contemplated by Section 6.2(b),
“Commitment Fee Rate” shall mean the rate per annum set forth under the relevant
column heading below:

 

5



--------------------------------------------------------------------------------

Consolidated Leverage Ratio

 

Commitment Fee Rate

£ 1.00:1.00

  0.500%

> 1.00:1.00 but £ 1.50:1.00

  0.625%

> 1.50:1.00

  0.750%

“Commitment Letter”: the Commitment Letter, dated June 9, 2010, between the
Administrative borrower and the Administrative Agent.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with a Borrower within the meaning of Section 4001 of ERISA
or is part of a group that includes a Borrower and that is treated as a single
employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Lease
Obligations which is capitalized on the consolidated balance sheet of such
Person and its Subsidiaries) by such Person and its Subsidiaries during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of such Person and its
Subsidiaries, provided that Consolidated Capital Expenditures shall not include
(a) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time or (b) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

“Consolidated EBITDA”: with respect to the Administrative Borrower and its
Subsidiaries for any period, (i) the sum, without duplication, of the amounts
for such period of (a) Consolidated Net Income, plus (b) Consolidated Interest
Expense, plus (c) provisions for taxes based on income, plus (d) total
depreciation expense, plus (e) total amortization expense, plus (f) stock
compensation expense and other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period), minus (ii) the sum, without
duplication of the amounts for such period of other non-cash items increasing
Consolidated Net Income for such period (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period).

“Consolidated Fixed Charge Coverage Ratio”: with respect to the Administrative
Borrower and its Subsidiaries for any period, the ratio of (a) Consolidated
EBITDA for such period minus Consolidated Capital Expenditures made or incurred
during such period by the Administrative Borrower and its Subsidiaries (to the
extent not already incurred in a prior period), to (b) Consolidated Fixed
Charges for such period.

 

6



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: with respect to the Administrative Borrower and
its Subsidiaries for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled payments made
during such period by the Administrative Borrower and its Subsidiaries on
account of principal of Indebtedness of the Administrative Borrower and its
Subsidiaries (including scheduled principal payments in respect of the Term
Loans but, for the avoidance of doubt, excluding Loans to the extent the
Borrowers have the right to continue or convert such Loans pursuant to
Section 2.13), and (c) the portion of taxes based on income actually paid in
cash by the Administrative Borrower and its Subsidiaries during such period.

“Consolidated Funded Indebtedness”: as of any date of determination, for the
Administrative Borrower and its Subsidiaries, (a) all Indebtedness of such
Persons for borrowed money as at such date, including all current maturities and
current sinking fund payments in respect of any such Indebtedness whether or not
required to be paid within one year from the date of its creation,
(b) Indebtedness of such Persons in respect of the Loans, and (c) the USAO
Settlement Obligations.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Administrative
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Administrative Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP but excluding non-cash interest expense to the
extent relating to previously paid fees which are being amortized).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Funded Indebtedness on such day, to (b) Consolidated EBITDA for
such period; provided that for purposes of this definition, Consolidated EBITDA
for any period shall be determined on a Pro Forma Basis to give effect to any
Permitted Acquisitions or any disposition of any business or assets consummated
during such period, in each case as if such transaction occurred on the first
day of such period and in accordance with Regulation S-X promulgated by the SEC.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Administrative Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of a Borrower or is merged into or consolidated with a
Borrower or one of a Borrower’s respective Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of a Borrower) in which a
Borrower or one of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by a Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Declined Amount”: as defined in Section 2.12(f).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans (including
Swingline Loans) or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Administrative Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Default Rate”: as defined in Section 2.15(c).

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account Control Agreement”: the Deposit Account Control Agreement, of
near or even date herewith, among the Borrowers, the Administrative Agent and
SVB.

“Disposition”: with respect to any property (including, without limitation, the
Capital Stock of JPIC or any Subsidiary of the Borrowers), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of JPIC or any other
Subsidiary of any Borrower. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of any Borrower organized under the laws
of any jurisdiction within the United States.

“Eligible Accounts”: all of the Accounts owned by the Administrative Borrower
and reflected in the most recent Borrowing Base Certificate delivered by the
Administrative Borrower to the Administrative Agent, except any Account to which
any of the exclusionary criteria set forth below applies. The Administrative
Agent shall have the right, at any time and from time to time after the Funding
Date, to establish, modify or eliminate Reserves against Eligible Accounts, or
to adjust or supplement any of the criteria set forth below and to establish new
criteria, and to adjust advance rates with respect to Eligible Accounts, based
on such credit and collateral considerations as the Administrative Agent deems,
in its discretion exercised in good faith, appropriate from time to time, based
on market conditions, to reflect contingencies or risks which could reasonably
be expected to affect any or all of the Collateral, the business, operations,
financial condition or business prospects of the Borrowers and the Guarantors,
or the security of the Loans and L/C Exposure, or, with respect to any such
adjustment of the advance rate or any of the exclusion criteria set forth below,
to reflect changes in the collectibility or realization values of such Accounts
arising or discovered by Administrative Agent after the Funding Date. Eligible
Accounts shall not include:

(a) Accounts that the related Account Debtor has not paid within ninety
(90) days of the invoice date related to such Account, regardless of the payment
period terms specified in such invoice;

 

8



--------------------------------------------------------------------------------

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of the invoice date related
thereto;

(c) Accounts billed in the Unites States and owing from an Account Debtor (other
than UCB Pharma Limited and its Affiliates) which does not have its principal
place of business in the United States or Canada unless such Accounts otherwise
constitute Eligible Accounts and are (i) covered in full by credit insurance
satisfactory to the Administrative Agent, less any deductible payable in respect
of such insurance coverage, (ii) supported by letters of credit acceptable to
the Administrative Agent, (iii) supported by a guaranty from the Export-Import
Bank of the United States, or (iv) otherwise approved of in writing by the
Administrative Agent;

(d) Accounts billed and payable outside the United States unless the
Administrative Agent is satisfied that it has a first priority, perfected
security interest or other enforceable Lien in such Accounts;

(e) Accounts owing from an Account Debtor to the extent that the Administrative
Borrower is indebted or obligated in any manner to such Account Debtor (as
creditor, lessor, supplier or otherwise – sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts), with the exception of
customary credits, adjustments and/or discounts given to such Account Debtor by
the Administrative Borrower in the ordinary course of its business;

(f) Accounts in respect of which the Account Debtor is an officer, director,
employee, agent, Subsidiary or other Affiliate of the Administrative Borrower;

(g) Accounts with credit balances over ninety (90) days from the invoice date
related to such Account;

(h) (i) Accounts owing from an Account Debtor (other than Express Scripts
Specialty Distribution Services, Inc., McKesson Corporation, Cardinal Health,
AmerisourceBergen and any other Account Debtors of the type specified in clause
(vi) of this clause (h)), including Affiliates of such Account Debtors, whose
total obligations to the Administrative Borrower exceed twenty-five percent
(25%) of all Accounts of the Administrative Borrower, (ii) Accounts owing from
Express Scripts Specialty Distribution Service (or its affiliate, Curascript,
Inc.), to the extent that the aggregate amount of such Accounts exceeds eighty
percent (80%) of all Accounts of the Administrative Borrower, (iii) Accounts
owing from McKesson Corporation, to the extent that the aggregate amount of such
Accounts exceeds forty percent (40%) of all Accounts of the Administrative
Borrower, (iv) Accounts owing from Cardinal Health, to the extent that the
aggregate amount of such Accounts exceeds forty percent (40%) of all Accounts of
the Administrative Borrower, (v) Accounts owing from AmerisourceBergen, to the
extent that the aggregate amount of such Accounts exceeds forty percent (40%) of
all Accounts of the Administrative Borrower, and (vi) Accounts owing from any
Account Debtor who distributes the JZP-6 Product and in respect of which the
Administrative Agent has elected, in consultation with the Administrative
Borrower and in the Administrative Agent’s sole discretion at any time after the
Closing Date, to apply a concentration percentage in excess of 25%; provided
that in any case described in clauses (i) through (vi), only to the extent that
the aggregate amount of any such Accounts exceeds such determined concentration
percentage;

(i) Accounts owing from an Account Debtor which is a United States governmental
entity or any department, agency or instrumentality thereof unless the
Administrative Borrower has assigned its payment rights in respect of such
Accounts to the Administrative Agent and such assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940;

 

9



--------------------------------------------------------------------------------

(j) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if the payment by the Account Debtor related to any such Account
is conditional;

(k) Accounts owing from an Account Debtor that has not been invoiced or to whom
goods or services have not yet been rendered (sometimes called memo-billings or
pre-billings);

(l) Accounts subject to contractual arrangements between the Administrative
Borrower and an Account Debtor where payments shall be scheduled or due
according to completion or fulfillment requirements and where the Account Debtor
has a right of offset for damages suffered as a result of the Administrative
Borrower’s failure to perform in accordance with the contract setting forth such
requirements (sometimes called contracts accounts receivable, progress billings,
milestone billings or fulfillment contracts);

(m) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of the Administrative
Borrower’s complete performance (but only to the extent of the amount withheld
(sometimes called retainage billings);

(n) Accounts owing from any Account Debtor (i) who suspends business, makes a
general assignment for the benefit of creditors, becomes Insolvent or fails to
pay its debts generally as they come due, or (ii) who becomes subject to an
Insolvency Proceeding;

(o) Accounts subject to trust provisions, subrogation rights of a bonding
company or a statutory trust;

(p) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless the Administrative Agent, the
Administrative Borrower and such Account Debtor have entered into an agreement
acceptable to the Administrative Agent in its sole discretion wherein such
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of such goods has occurred and
(iii) it owes payment for such goods in accordance with invoices from the
Administrative Borrower (sometimes called “bill and hold” accounts);

(q) Accounts owing from an Account Debtor with respect to whom the
Administrative Borrower has received Deferred Revenue (but only to the extent of
such Deferred Revenue);

(r) Accounts for which the Account Debtor has not been invoiced;

(s) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of the Administrative Borrower’s business;

(t) Accounts in respect of which the Administrative Borrower has permitted the
Account Debtor’s payment to extend beyond ninety (90) days;

(u) Accounts subject to chargebacks or other payment reductions taken by an
Account Debtor (but not to the extent the chargeback is determined invalid and
subsequently collected the Administrative Borrower);

 

10



--------------------------------------------------------------------------------

(v) Accounts in respect of which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount);

(w) Accounts that do not comply with all applicable legal requirements,
including all laws, rules, regulations and orders of any Governmental Authority;

(x) Accounts for which the Administrative Agent in its good faith business
judgment determines collection to be doubtful;

(y) Accounts which are payable in any currency other than Dollars;

(z) Accounts as to which the Administrative Agent’s Lien is not a first
priority, perfected Lien; and

(aa) Accounts as to which any of the representations or warranties in the Loan
Documents are untrue.

“Eligible Assignee”: any commercial bank, insurance company, investment or
mutual fund or other financial institution having combined capital and surplus
of not less than $250,000,000 that extends credit or buys loans as one of its
primary businesses and is regulated by the Federal Reserve Bank, the Office of
the Comptroller of the Currency, the Federal Deposit Insurance Corporation or
the Office of Thrift Supervision; provided that no Borrower nor any Affiliate of
any Borrower shall be an Eligible Assignee.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) ; provided that in no event
shall the Eurodollar Base Rate be deemed to be less than 0.75%. In the event
that the rate referenced in the preceding sentence is not available, the
“Eurodollar Base Rate” shall be determined by reference to the rate per annum
equal to the offered

 

11



--------------------------------------------------------------------------------

quotation rate to first class banks in the London interbank market by SVB for
deposits (for delivery on the first day of the relevant Interest Period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of the Administrative Agent, in its capacity as a Lender, for
which the Eurodollar Base Rate is then being determined with maturities
comparable to such period as of approximately 11:00 A.M. (London, England time)
two (2) Business Days prior to the beginning of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934.

“Excluded Asset Sale”: any Asset Sale in respect of which a Borrower receives
Net Cash Proceeds from (a) a Disposition constituting a Permitted IP License of
Intellectual Property, (b) Dispositions undertaken in connection with an
Excluded Capital Stock Issuance, (c) Dispositions of the type contemplated by
Section 7.5(a), (b), (c), (d), (e), (f), (g)(i), (g)(ii), (i), (j), and (l),
(c) Dispositions constituting the grant of Liens permitted under Sections 7.3(a)
through (q), or (d) any Disposition for which the Net Cash Proceeds thereof
received by all Borrowers does not exceed $1,000,000 for any individual
Disposition; provided that the aggregate amount of Net Cash Proceeds of
Dispositions excluded from Excluded Asset Sales pursuant to his clause (d) shall
not exceed $5,000,000 during the term of this Agreement.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Capital Stock Issuance”: Issuances (a) by the Administrative Borrower
of Capital Stock (or other rights) of the Administrative Borrower pursuant to
any JPI Employee Equity Plan or warrants to purchase Capital Stock of the
Administrative Borrower outstanding on the date hereof, (b) by the
Administrative Borrower of Capital Stock in connection with any Permitted
Acquisition, and (c) by any Group Member of any Capital Stock of any Group
Member in connection with any Approved Partnership and Collaboration
Arrangements.

“Existing Letter of Credit”: the letter of credit described on Schedule 1.1B
hereto.

“Existing Notes”: those certain Senior Secured Notes having an aggregate
principal amount of $120,000,000 issued by JPIC to the holders thereof on or
about March 14, 2008, the aggregate outstanding principal balance in respect of
which notes is $63,500,000 as of the Closing Date.

 

12



--------------------------------------------------------------------------------

“Existing Notes Collateral Agent”: LB I Group, Inc., in its capacity as
collateral agent for the holders of the Existing Notes.

“Existing Notes Payoff Letter”: a letter executed by each of the Existing Notes
Collateral Agent and the Administrative Borrower to the effect that upon receipt
by the holders of the Existing Notes of the “payoff amount” (however designated)
referenced therein, (a) the obligations of the Group Members under the Existing
Notes shall be satisfied in full, (b) such Existing Notes and the liens held by
the Existing Notes Collateral Agent for the benefit of the holders of such notes
shall terminate without any further action and (c) the Administrative Borrower
or the Administrative Agent (and their respective counsel and such counsels’
agents) shall be entitled to file UCC-3 termination statements in the
appropriate jurisdictions to further evidence the termination of such liens.

“Existing Revolver”: the $15,000,000 revolving line of credit made available by
SVB to the Administrative Borrower pursuant to the Existing Revolving Loan and
Security Agreement and the other “Loan Documents” referenced therein.

“Existing Revolving Loan and Security Agreement”: that certain Amended and
Restated Loan and Security Agreement, dated May 22, 2008 and as amended or
otherwise modified to date, between the Administrative Borrower and SVB.

“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
subfacility of the Revolving Facility), and (c) the Revolving Facility.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: the letter agreement dated June 9, 2010, between the
Administrative Borrower and the Administrative Agent.

“First Tier Foreign Subsidiary”: at any date of determination, each Foreign
Subsidiary in which any one or more of the Borrowers or any of their respective
Domestic Subsidiaries owns directly more than 50%, in the aggregate, of the
Voting Stock of such Foreign Subsidiary.

“Flow of Funds Agreement”: the letter agreement between the Administrative
Borrower and the Administrative Agent regarding the disbursement of Loan
proceeds on the Funding Date, the funding and the payment of the Administrative
Agent’s reasonable and documented expenses and the reasonable and documented
expenses of the Administrative Agent’s counsel, and such other matters as may be
agreed to by the Administrative Borrower and the Administrative Agent, in
substantially the form of Exhibit M attached hereto.

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Subsidiary”: any Subsidiary of any Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s pro rata share of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

13



--------------------------------------------------------------------------------

“Funding Date”: as defined in Section 5.2.

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Administrative Borrower’s consolidated financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed for purposes of this Agreement as
if such Accounting Changes had not occurred. “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrowers and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or

 

14



--------------------------------------------------------------------------------

(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Administrative Borrower in good faith.

“Guarantors”: the collective reference to the Borrowers, in their capacity as
guarantors under the Guarantee and Collateral Agreement, and the Subsidiary
Guarantors.

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party (other than JPIC) designated as such by such Loan Party in writing
and which as of such date holds assets representing 10% or less of the
Administrative Borrower’s consolidated total assets as of such date (determined
in accordance with GAAP), and which has generated less than 10% of the
Administrative Borrower’s consolidated total revenues determined in accordance
with GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(b); provided that all Subsidiaries that are
individually “Immaterial Subsidiaries” shall not have aggregate consolidated
total assets that would represent 10% or more of the Administrative Borrower’s
consolidated total assets as of such date or have generated 10% or more of the
Administrative Borrower’s consolidated total revenues for such four fiscal
quarter period, in each case determined in accordance with GAAP; provided,
further, that in no event shall JPIC be deemed to be an Immaterial Subsidiary.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and Purchased Product Liabilities), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations and all Synthetic Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

15



--------------------------------------------------------------------------------

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to any intellectual property,
in any medium, of any kind or nature whatsoever, now or hereafter owned or
acquired or received by the Borrowers or any Guarantor or in which the Borrowers
or any Guarantor now holds or hereafter acquires or receives any right, interest
or license, and shall include, in any event, any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and any applications therefor, whether
registered or not, and the goodwill of the business of the Borrowers or any
Guarantor connected with and symbolized thereby, know-how, operating manuals,
inventions, formulae, processes, gene sequences, cell lines, assays, biological
materials, compounds, compound libraries, research, clinical and commercial
compounds derived from such libraries, along with the associated active
pharmaceutical ingredients and related formulations (other than Inventory held
for sale), new drug applications and investigational new drug applications or
other regulatory filings relating to any drugs or compounds, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing, and any licenses
to use any of the foregoing.

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such date is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Administrative Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Administrative Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M., Pacific time, on the date that is three (3) Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

16



--------------------------------------------------------------------------------

(ii) the Administrative Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date (in
the case of Revolving Facility) or beyond the date final payment is due on the
Term Loans (in the case of Term Loans);

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Administrative Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Loan during an Interest Period
for such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (i) for the purpose of
hedging the interest rate exposure associated with a Borrower’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, the Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.10 or 3.11, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“JPI Employee Equity Plans”: the Administrative Borrower’s 2003 Equity Incentive
Plan, 2007 Equity Incentive Plan, 2007 Non-Employee Directors Stock Option Plan,
2007 Employee Stock Purchase Plan and the Directors Deferred Compensation Plan,
each as amended from time to time and any other equity incentive or stock
purchase plan providing for the issuance or sale of Capital Stock of the
Administrative Borrower (or any stock appreciation rights or similar rights) to
directors, officers, employees and consultants and adopted by the Administrative
Borrower’s Board of Directors.

“JPI Patent and Trademark Security Agreement”: a Patent and Trademark Security
Agreement, in form and substance satisfactory to the Administrative Agent,
executed by the Administrative Borrower and the Administrative Agent for the
purpose of filing with the United States Patent and Trademark Office.

“JPIC Patent and Trademark Security Agreement”: a Patent and Trademark Security
Agreement, in form and substance satisfactory to the Administrative Agent,
executed by JPIC and the Administrative Agent for the purpose of filing with the
United States Patent and Trademark Office.

 

17



--------------------------------------------------------------------------------

“JPIC”: as defined in the preamble hereto.

“JZP-6 Product”: sodium oxybate for the treatment of fibromyalgia.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its pro rata share of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitment shall not exceed $15,000,000 at any
time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include the Existing Letter of Credit.

“Letter of Credit Availability Period”: the period from and including the
Funding Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

18



--------------------------------------------------------------------------------

“Liquidity”: at any time, the sum of (a) the aggregate amount of cash and
Cash-Equivalents held at such time by the Administrative Borrower and its
Subsidiaries, and (b) the Available Revolving Commitment at such time.

“Liquidity Event”: any instance in which Liquidity is less than twenty-five
million dollars ($25,000,000), as reasonably determined by the Administrative
Agent and as evidenced by the delivery of a Liquidity Report. Any such Liquidity
Event shall continue until the Administrative Borrower delivers a Liquidity
Report indicating, to the reasonable satisfaction of the Administrative Agent,
that a Liquidity Event has ceased to exist.

“Liquidity Report”: a report, in form and substance satisfactory to the
Administrative Agent, delivered by the Administrative Borrower to the
Administrative Agent which discloses, as of the date of such report, the amount
of Liquidity as of such date.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitment at such time, such Revolving Lender, both
before and after the termination of such Revolving Commitment; and (b) if more
than one Revolving Lender holds the Total Revolving Commitment, at least two
Revolving Lenders who hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time)); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders.

“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who hold more than 50% of the principal sum of
all Term Loans outstanding; provided that the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Term Lenders.

“Mandatory Prepayment Date”: as defined in Section 2.12(f).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects during
the term of this Agreement of the Administrative Borrower and its Subsidiaries,
taken as a whole, which material adverse change or material adverse effect could
reasonably be expected to materially impair the ability of the Borrowers to
perform their respective payment obligations under the Loan Documents to which
they are party; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Borrower or any Guarantor to perform its obligations under any Loan Document
to which it is a party; or (c) a material

 

19



--------------------------------------------------------------------------------

adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower or any Guarantor of any Loan Document to which it is a
party. Notwithstanding the foregoing, neither (x) the failure by the
Administrative Borrower to have obtained approval from the U.S. Food and Drug
Administration of the JZP-6 Product for the treatment of fibromyalgia, nor
(y) any other adverse development relating to any filings or litigation relating
to any abbreviated new drug applications relating to the Borrowers’ products
(other than any litigation that could reasonably be expected to impair the
ability of the Borrowers to perform their respective payment obligations under
the Loan Documents to which they are party), in each case, to the extent any
such failure or adverse development has occurred since December 31, 2009, shall
be deemed to constitute a Material Adverse Effect.

“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.

“Material First-Tier Foreign Subsidiary”: Any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.

“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.13(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale, the proceeds thereof
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and the Administrative Borrower’s reasonable and good faith
estimate of income, franchise, sales, and other applicable taxes required to be
paid by the Borrowers or any Guarantor

 

20



--------------------------------------------------------------------------------

in connection with such Asset Sale within two years of the date such Asset Sale
is consummated, the computation of which shall, in each such case, take into
account the reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, tax credits, and tax credit carry
forwards, and similar tax attributes and (b) in connection with any issuance or
sale of Capital Stock or any incurrence of Indebtedness, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary costs, fees and expenses actually incurred in connection
therewith.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: means a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit L.

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrowers and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrowers or any Guarantor pursuant hereto) or otherwise, and (b) any
obligations of any Loan Party to any Lender arising in connection with treasury
management services provided by such Lender to such Loan Party.

“OMI”: Orphan Medical, LLC, a Delaware limited liability company.

“OMI Settlement Agreements”: collectively, the Civil Settlement Agreement among
the United States of America, Company and OMI dated July 13, 2007, (ii) the
Non-prosecution Agreement between the United States Attorney’s Office for the
Eastern District of New York and JPI dated July 13, 2007, (iii) the Plea
Agreement between the United States Attorney’s Office for the Eastern District
of New York and OMI dated July 13, 2007 and (iv) the Corporate Integrity
Agreement between the Office of Inspector General of the Department of Health
and Human Services and JPI dated July 13, 2007.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

21



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition” means the purchase or other acquisition by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation) or all
or substantially all of the assets of, or assets constituting one or more
business units of, any Person; provided that, with respect to each such purchase
or other acquisition:

(a) the newly-created or acquired Subsidiary shall be (i) in the same or a
related line of business as that conducted by the Administrative Borrower on the
date hereof, or (ii) in a business that is ancillary and in furtherance of the
line of business as that conducted by the Administrative Borrower on the date
hereof;

(b) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(c) no Loan Party shall, as a result of or in connection with any such purchase
or acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation or other matters) that, as of the
date of such purchase or acquisition, could reasonably be expected to result in
the existence or incurrence of a Material Adverse Effect;

(d) the Administrative Borrower shall give the Administrative Agent at least 20
Business Days’ prior written notice of any such purchase or acquisition;

(e) the Administrative Borrower shall provide to the Administrative Agent as
soon as available but in any event not later than five Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;

(f) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13, except to the compliance with Section 6.13 is
prohibited by pre-existing Contractual Obligations or Requirements of Law
binding on such Subsidiary or its properties;

(g) Liquidity shall equal or exceed $40,000,000 as of the date the definitive
agreements relating to any such acquisition or other purchase are executed
(after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase);

(h) (i) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (ii) immediately after giving effect to such
purchase or other acquisition, the Administrative Borrower and its Subsidiaries
shall be in compliance with each of the covenants set forth in Section 7.1,
based upon financial statements delivered to the Administrative Agent which give
effect, on a Pro Forma Basis, to such acquisition or other purchase;

(i) the Administrative Borrower shall not, based upon the knowledge of the
Administrative Borrower as of the date any such acquisition or other purchase is
consummated, reasonably expect such acquisition or other purchase to result in
an Event of Default under Section 8.1(c), at any time during the term of this
Agreement, as a result of a breach of any of the financial covenants set forth
in Section 7.1;

(j) such purchase or acquisition shall not constitute an Unfriendly Acquisition;
and

 

22



--------------------------------------------------------------------------------

(k) the Administrative Borrower shall have delivered to the Administrative
Agent, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated (or such later date as is agreed by
the Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Permitted IP License”: a license by any Group Member of its Intellectual
Property in connection with an Approved Partnership and Collaboration
Arrangement; provided that exclusive licenses (other than exclusive licenses
granted in connection with co-marketing agreements and licenses that are
exclusive to territories outside the United States) shall not be deemed
“Permitted IP Licenses”.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum from time to time set published in
the money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Basis”: with respect to any calculation or determination for the
Borrowers for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by the
Administrative Borrower or any of its Subsidiaries (including by assumption of
then outstanding Indebtedness or by a Person becoming a Subsidiary (“Incurred”)
after the beginning of the applicable period and on or before the Determination
Date to the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period;

 

23



--------------------------------------------------------------------------------

(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by the Administrative Borrower and
their Subsidiaries, including any acquisition or disposition of a company,
division or line of business since the beginning of the reference period by a
Person that became a Subsidiary after the beginning of the applicable period;
and (B) the discontinuation of any discontinued operations but, in the case of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to Consolidated Fixed Charges will not be obligations of the Administrative
Borrower or any of its Subsidiaries following the Determination Date; in each
case of clauses (A) and (B), that have occurred since the beginning of the
applicable period and before the Determination Date as if such events had
occurred, and, in the case of any disposition, the proceeds thereof applied, on
the first day of such period. To the extent that pro forma effect is to be given
to an acquisition or disposition of a company, division or line of business, the
pro forma calculation will be calculated in good faith by a responsible
financial or accounting officer of the Administrative Borrower in accordance
with Regulation S-X under the Securities Act of 1933, as amended, based upon the
most recent four full fiscal quarters for which the relevant financial
information is available.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Purchased Product Liabilities”: unsecured payment obligations of any Borrower
which (a) constitute royalty or milestone payments or other contingent payments,
which other contingent payments are calculated with respect to the performance
(financial or otherwise) of the licensed Intellectual Property or product or
such Borrower or the licensor, (b) arise directly in connection with either the
in-license of third-party Intellectual Property by such Borrower or the
acquisition of third-party product lines by such Borrower, (c) are undertaken
for the purpose of procuring rights to research, develop, market or manufacture
pharmaceutical products from third-parties, and (d) do not constitute
Indebtedness under any clause of the definition of “Indebtedness” other than
clause (b) thereof.

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: the Revolving Loan Register or the Term Loan Register, as the
context requires.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Administrative Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Administrative
Borrower (directly or indirectly through another Borrower or a Subsidiary
Guarantor) intends and expects to use all or a specified portion of the Net Cash
Proceeds of an Asset Sale or Recovery Event to acquire or repair assets useful
in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
an applicable Borrower’s business.

 

24



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event, and
(b) the date on which the Administrative Borrower shall have determined not to,
or shall have otherwise ceased to, acquire or repair assets useful in an
applicable Borrower’s business with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”: as defined in Section 2.23.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; and (b) if more than one
Lender holds the outstanding Term Loans and Revolving Commitments, then at least
two Lenders who hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding, and (ii) the Total
Revolving Commitments (including, without duplication, the L/C Commitments) then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b), the outstanding principal amount of the Term Loans held by
any Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”: at any time, collectively, such amounts as the Administrative Agent
may from time to time establish in respect of the Eligible Receivables in
determining the Borrowing Base based on such credit and collateral
considerations as the Administrative Agent deems, in its discretion exercised in
good faith, appropriate from time to time, based on market conditions, to
reflect contingencies or risks which could reasonably be expected to affect any
or all of the Collateral, the business, operations, financial condition or
business prospects of the Borrowers and the Guarantors, or the security of the
Loans and L/C Exposure.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the
Administrative Borrower, but in any event, with respect to financial matters,
the chief financial officer, treasurer, controller or comptroller of the
Administrative Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such

 

25



--------------------------------------------------------------------------------

Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof (including in connection with assignments
permitted hereunder). The original amount of the Total Revolving Commitments is
$15,000,000. The L/C Commitment is a sublimit of the Revolving Commitments.

“Revolving Commitment Period”: the period from and including the Funding Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including the Existing Letter of Credit) at such time, (c) such Lender’s
Revolving Percentage of the aggregate amount of all L/C Disbursements that have
not yet been reimbursed or converted into Revolving Loans at such time, and
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Administrative Borrower and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loan Register”: as defined in Section 10.6(b)(v).

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: June 28, 2013.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

26



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender) and any
Qualified Counterparties.

“Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among the Borrowers, the
Administrative Agent and SVB.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Deposit Account Control Agreement, the Securities
Account Control Agreement, all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvency Certificate”: the Solvency Certificate, dated the Funding Date,
delivered to the Administrative Agent pursuant to Section 5.2(i), which Solvency
Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by a Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.11.

 

27



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Administrative Borrower or JPIC, as the context requires.

“Subsidiary Guarantor”: each Material Domestic Subsidiary of a Borrower (other
than OMI) which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf a
Borrower or its respective Subsidiaries as support for, among other things,
their contracts with customers, whether such indebtedness is owing directly or
indirectly by such Borrower or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Administrative Borrower and
its respective Subsidiaries shall be deemed to be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to one or more the Borrowers in an aggregate principal amount
not to exceed the amount set forth under the heading “Term Commitment” opposite
such Lender’s name on Schedule 1.1A. The original aggregate amount of the Term
Commitments is $50,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

28



--------------------------------------------------------------------------------

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1.

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the
Administrative Borrower and the Lenders.

“Term Loan Maturity Date”: June 28, 2013.

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

“Term Loan Register”: as defined in Section 10.6(b)(v).

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Funding Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$15,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any Acquisition of a non-U.S. Person, an
otherwise friendly Acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly Acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“USAO Settlement Obligations”: obligations of OMI arising under the OMI
Settlement Agreements.

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

29



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Administrative Borrower or one of the other Loan
Parties.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a Term Loan to one or more of the Borrowers on
the Funding Date in an amount equal to the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Administrative Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.13.

2.2 Procedure for Term Loan Borrowing. The Administrative Borrower shall give
the Administrative Agent an irrevocable Notice of Borrowing (which must be
received by the Administrative Agent prior to 10:00 A.M., Pacific time, one
Business Day prior to the anticipated Funding Date (with originals to follow
within 3 Business Days)) requesting that the Term Lenders make the Term Loans on
the Funding Date and specifying the amount to be borrowed. The Term Loans made
on the Funding Date shall initially be ABR Loans and, unless otherwise agreed by
the Administrative Agent in its sole discretion, no Term Loan may be converted
into or continued as a Eurodollar Loan having an Interest

 

30



--------------------------------------------------------------------------------

Period in excess of one month prior to the date that is 30 days after the
Funding Date. Upon receipt of such Notice of Borrowing, the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 12:00 P.M.,
Pacific time, on the Funding Date each Term Lender shall make available to the
Administrative Agent at the Term Loan Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the applicable Borrowers on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds or, if so specified in the Flow of Funds Agreement,
the Administrative Agent shall wire transfer all or a portion of such aggregate
amounts to the holders of the Existing Notes (for application against amounts
then outstanding under the Existing Notes) and, as applicable, the Existing
Revolving Lender (for application against amounts then outstanding under the
Existing Revolver), in each case in accordance with the wire instructions
specified for such purpose in the Flow of Funds Agreement.

2.3 Repayment of Term Loans. Beginning on September 30, 2010, the Term Loans of
each Term Lender shall be repaid in consecutive quarterly installments, each of
which shall be in an amount equal to such Lender’s Term Percentage multiplied by
the amount set forth below opposite such installment:

 

Installment

   Principal Amount

September 30, 2010

   $ 4,166,000

December 31, 2010

   $ 4,166,000

March 31, 2011

   $ 4,166,000

June 30, 2011

   $ 4,166,000

September 30, 2011

   $ 4,166,000

December 31, 2011

   $ 4,166,000

March 31, 2012

   $ 4,166,000

June 30, 2012

   $ 4,166,000

September 30, 2012

   $ 4,166,000

December 31, 2012

   $ 4,166,000

March 31, 2013

   $ 4,166,000

Term Loan Maturity Date

   $ 4,174,000

To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrowers from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Revolving Lender’s
Revolving Percentage of the aggregate outstanding amount of the Swingline Loans
and the aggregate undrawn amount of all outstanding Letters of Credit and the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans, incurred on behalf of the Borrowers and owing to
such Lender, does not exceed the amount of such Lender’s Revolving Commitment;
provided that the sum of the aggregate Revolving Extensions of Credit of all of
the Lenders shall not exceed:

(y) at any time during the period commencing on the Funding Date and ending on
January 1, 2011, the lesser of (A) $8,000,000, and (B) the Borrowing Base then
in effect; and

 

31



--------------------------------------------------------------------------------

(z) at any time from and after January 1, 2011, the lesser of (A) the Total
Revolving Commitment then in effect, and (B) the Borrowing Base then in effect.

During the Revolving Commitment Period, the Borrowers may use the Revolving
Commitments by borrowing, repaying or prepaying the Revolving Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Administrative Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.

(b) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Administrative Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing (which must be received by the
Administrative Agent prior to 10:00 A.M., Pacific time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans (in each case, with originals to follow within 3 Business Days)) (provided
that any such Notice of Borrowing of ABR Loans under the Revolving Facility to
finance payments under Section 3.5(a) may be given not later than 10:00 A.M.,
Pacific time, on the date of the proposed borrowing), in each such case
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date, (iii) in the case of Eurodollar Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor, and (iv) instructions for remittance of the proceeds
of the applicable Loans to be borrowed. Unless otherwise agreed by the
Administrative Agent in its sole discretion, no Revolving Loan may be made as,
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the date that is 30 days after the Funding Date.
Each borrowing under the Revolving Commitments shall be in an amount equal to in
the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount; provided that the Swingline Lender may request,
on behalf of the Borrowers, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any such
Notice of Borrowing from the Administrative Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the applicable Borrower at the Revolving
Loan Funding Office prior to 12:00 P.M., Pacific time, on the Borrowing Date
requested by the Administrative Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent crediting such account as is
designated in writing to the Administrative Agent by such Borrower with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent or,
if so specified in the Flow of Funds Agreement, the Administrative Agent shall
wire transfer all or a portion of such aggregate amounts to the holders of the
Existing Notes (for application against amounts then outstanding under the
Existing Notes) and, as applicable, the Existing Revolving Lender (for
application against amounts then outstanding under the Existing Revolver), in
each case in accordance with the wire instructions specified for such purpose in
the Flow of Funds Agreement.

 

32



--------------------------------------------------------------------------------

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrowers under the Revolving Commitments from time
to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrowers; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (ii) the Administrative Borrower shall not request,
and the Swingline Lender shall not make, any Swingline Loan if, after giving
effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero, and (iii) no Borrower
shall use the proceeds of any Swingline Loan to refinance any then outstanding
Swingline Loan. During the Revolving Commitment Period, the Borrowers may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only. The Borrowers shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever a Borrower desires that the Swingline Lender make Swingline Loans
the Administrative Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M., Pacific time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter, on the Borrowing Date specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to such Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Administrative
Borrower. Unless a Swingline Loan is sooner refinanced by the advance of a
Revolving Loan pursuant to Section 2.7(b), such Swingline Loan shall be repaid
by the Borrowers no later than five (5) Business Days after the advance of such
Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of any Borrower to whom Swingline Loans have
been made hereunder (which Borrower hereby irrevocably directs the Swingline
Lender to act on its behalf), on one Business Day’s telephonic notice given by
the Swingline Lender no later than 12:00 Noon, Pacific time, and promptly
confirmed in writing, request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of such
Swingline Loan (the “Refunded Swingline Loan”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M.,
Pacific time, one Business Day after the date of such notice. The proceeds of
such Revolving Loan shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loan. Each Borrower irrevocably authorizes
the Swingline Lender to charge such Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) to immediately pay the
amount of such Refunded Swingline Loan to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loan.

(c) If prior to the time that the Borrowers have repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each

 

33



--------------------------------------------------------------------------------

Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b) or on the date requested by
the Swingline Lender (with at least one Business Day’s notice to the Revolving
Lenders), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrowers may have against the
Swingline Lender or any other Person for any reason whatsoever, (ii) the
occurrence of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Overadvances. If at any time or for any reason the aggregate amount of all
Revolving Extensions of Credit of all of the Lenders exceeds the lesser of
(x) the amount of the Total Revolving Commitments then in effect, and (y) the
amount of the Borrowing Base then in effect (any such excess, an “Overadvance”),
the Borrowers shall, if the amount of such Overadvance is (a) equal or greater
than $500,000, immediately pay the full amount of such Overadvance to the
Administrative Agent, without notice or demand, or (b) less than $500,000,
within one (1) Business Day after the receipt of a request by the Administrative
Agent therefore, pay the full amount of such Overadvance to the Administrative
Agent, in each case, for application against the Revolving Extensions of Credit
in accordance with the terms hereof. Any prepayment of any Revolving Loan that
is a Eurodollar Loan hereunder shall be subject to Borrower’s obligation to pay
any amounts owing pursuant to Section 2.21.

2.9 Commitment Fees; Other Fees; Etc.

(a) The Borrowers shall pay the Administrative Agent, for the ratable benefit of
Lenders, in arrears, on the first day of each month prior to the Revolving
Termination Date and on the Revolving Termination Date, a fee for the Borrowers’
non-use of available funds in respect of the Revolving Facility in an amount
equal to the Commitment Fee Rate per annum (calculated on the basis of a 360 day
year for actual days elapsed) multiplied by the difference between (x) the
Revolving Commitment (as it may be reduced from time to time), and (y) the
average for the period of the daily closing balance of the Revolving Loans
outstanding (including the sum of the aggregate undrawn amount of all
outstanding Letters of Credit at such time and the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans) during the period for which such fee is due.

 

34



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.

2.10 Termination or Reduction of Revolving Commitments.

(a) Termination or Reduction. Subject to payment of the sums set forth in
Section 2.10(b), the Administrative Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the
Available Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect; provided further, if in connection with
any such reduction or termination of the Revolving Commitment a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.21. The Administrative Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate the
L/C Commitments or, from time to time, to reduce the amount of the L/C
Commitments; provided that no such termination or reduction of L/C Commitments
shall be permitted if, after giving effect thereto, the Total L/C Commitments
shall be reduced to an amount that would result in the aggregate L/C Exposure
exceeding the Total L/C Commitments (as so reduced). Any such reduction shall be
in an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the L/C Commitments then in effect.

(b) Revolving Commitment Reduction Fee. The Revolving Commitment may not be
reduced or terminated pursuant to Section 2.10(a) unless the Borrowers pay to
the Administrative Agent (for the ratable benefit of the Revolving Lenders),
contemporaneously with the reduction or termination of the Revolving Commitment,
a fee equal to, (i) with respect to any such reduction or termination of the
Revolving Commitment made during the period commencing on the Funding Date and
ending on the first anniversary of the Funding Date, 2.00% of the aggregate
amount of the Revolving Commitment so reduced or terminated; and (ii) with
respect to any such reduction or termination of the Revolving Commitment during
the period commencing on the first anniversary of the Funding Date and ending on
the second anniversary of the Funding Date, 1.00% of the aggregate amount of the
Revolving Commitment so reduced or terminated. Any such fee described in this
Section 2.10(b) shall be fully earned on the date paid and shall not be
refundable for any reason.

2.11 Optional Prepayments and Early Term Loan Prepayment Fee.

(a) Prepayments Generally. Subject to payment of the amounts described in
Section 2.11(b), the Borrowers may at any time and from time to time prepay the
Loans, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Pacific time, three Business Days
prior thereto, in the case of Eurodollar Loans, and no later than 10:00 A.M.,
Pacific time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21; provided further that if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked if the financing is not
consummated. Upon receipt of any such notice the Administrative Agent shall
promptly notify each

 

35



--------------------------------------------------------------------------------

relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

(b) Prepayment Fee Regarding Term Loans. No amount of outstanding Term Loans
shall be prepaid by the Borrowers pursuant to Section 2.11(a) unless the
Borrowers pay to the Administrative Agent (for the ratable benefit of the Term
Lenders), contemporaneously with the prepayment of such Term Loans, a Term Loan
prepayment fee equal to, (i) with respect to any such Term Loan prepayment made
during the period commencing on the Funding Date and ending on the first
anniversary of the Funding Date, 2.00% of the aggregate amount of the Term Loans
so prepaid, and (ii) with respect to any such Term Loan prepayment made during
the period commencing on the first anniversary of the Funding Date and ending on
the second anniversary of the Funding Date, 1.00% of the aggregate amount of the
Term Loans so prepaid. Any such Term Loan prepayment fee shall be fully earned
on the date paid and shall not be refundable for any reason.

2.12 Mandatory Prepayments.

(a) If any Capital Stock shall be issued by any Group Member (other than Capital
Stock issued to another Group Member or pursuant to an Excluded Capital Stock
Issuance), an amount equal to 25% of the Net Cash Proceeds thereof in excess of
$10,000,000 shall be applied on the date of such issuance toward the prepayment
of the Term Loans and other amounts as set forth in Section 2.12(f).

(b) If any Indebtedness shall be incurred by any Group Member in an amount in
excess of $5,000,000 (excluding any Indebtedness incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
and other amounts as set forth in Section 2.12(f).

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Disposition of Intellectual Property undertaken pursuant to Section 7.5(h) and a
portion of such Net Cash Proceeds is required by such Section to be applied
toward the Term Loans pursuant to this clause (c), an amount equal to 50% of
such portion of such Net Cash Proceeds shall be applied on the date of such
Disposition toward the prepayment of the Term Loans and other amounts as set
forth in Section 2.12(f).

(d) If on any date any Group Member shall receive Net Cash Proceeds from any
Disposition of a product line undertaken pursuant to Section 7.5(k), an amount
equal to 50% of the Net Cash Proceeds thereof shall be applied on the date of
such Disposition toward the prepayment of the Term Loans and other amounts as
set forth in Section 2.12(f).

(e) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale (other than an Excluded Asset Sale and other than in respect of
assets Disposed of pursuant to Section 7.5(h) and (k)), then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Term Loans
and other amounts as set forth in Section 2.12(f); provided that notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $2,500,000 in any fiscal year of the Borrowers and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans and other amounts as set forth in
Section 2.12(f).

 

36



--------------------------------------------------------------------------------

(f) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.12 shall be applied to the prepayment of installments due in respect
of the Term Loans in reverse order of maturity and in accordance with Sections
2.3 and 2.18(b) (provided that any Term Lender may decline any such prepayment
(collectively, the “Declined Amount”), in which case the Declined Amount shall
be distributed to the prepayment, on a pro rata basis, of the Term Loans held by
Term Lenders that have elected to accept such Declined Amounts. Each prepayment
of the Term Loans under this Section 2.12 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid, together with any
amounts payable pursuant to Section 2.21. The Administrative Borrower shall
deliver to the Administrative Agent and each Term Lender notice of each
prepayment of Term Loans in whole or in part made pursuant to this Section 2.12
not less than five Business Days prior to the date such prepayment shall be made
(each, a “Mandatory Prepayment Date”). Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the aggregate amount of such prepayment and
(iii) the option of each Term Lender to (x) decline its share of such prepayment
or (y) accept Declined Amounts. Any Term Lender that wishes to exercise its
option to decline such prepayment or to accept Declined Amounts shall notify the
Administrative Agent by facsimile not later than three Business Days prior to
the Mandatory Prepayment Date.

(g) The Administrative Borrower shall deliver to the Administrative Agent, at
the time of each prepayment required under this Section 2.12, (i) a certificate
signed by a Responsible Officer setting forth in reasonable detail the
calculation of the amount of such prepayment or reduction and (ii) to the extent
practicable, at least three Business Days prior written notice of such
prepayment or reduction (and the Administrative Agent shall promptly provide the
same to each Lender). Each notice of prepayment shall specify the prepayment or
reduction date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.

(h) No prepayment fee shall be payable in respect of any mandatory prepayments
pursuant to this Section 2.11.

2.13 Conversion and Continuation Options.

(a) The Administrative Borrower may elect from time to time to convert
Eurodollar Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice in a Notice of Conversion/Continuation of such election no
later than 10:00 A.M., Pacific time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The
Administrative Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice in
a Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Administrative Borrower
giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans; provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing;
provided further that if the Administrative Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

37



--------------------------------------------------------------------------------

2.14 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.

2.15 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan (including any Swingline Loans) shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

(c) During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that no such Required Lender request shall be required, and the Default Rate
shall apply automatically, in the case of an Event of Default under
Section 8.1(a) or Section 8.1(f).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(c) shall be payable from time to
time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Administrative Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Administrative Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Administrative Borrower, deliver to the
Administrative Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.16(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) The Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

38



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Administrative Borrower and the
relevant Lenders as soon as practicable thereafter. If such notice is given,
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Administrative Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by a Borrower from the Lenders hereunder, each payment by a
Borrower on account of any commitment fee and any reduction of the Commitments
shall be made pro rata according to the respective Term Percentages, L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by a Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Except as otherwise may be agreed by the
Administrative Borrower and the Required Lenders, any prepayment of Loans shall
be applied to the then outstanding Term Loans on a pro rata basis regardless of
Type. Amounts prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by a Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 10:00 A.M., Pacific
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the applicable Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

39



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrowers. Any payment by a Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(f) Unless the Administrative Agent shall have been notified in writing by the
Administrative Borrower prior to the date of any payment due to be made by a
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by such Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against any such Borrower.

(g) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Term Loans or Revolving Loans made by it or its
participation in the L/C Exposure, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them in accordance with their respective Term Percentages,
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered by or on
behalf of the Borrowers from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(g) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(g) shall be required to
implement the terms of this Section 2.18(g). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(g) and shall in each
case notify the Term Lenders, the Revolving Lenders or the L/C Lenders, as
applicable, following any such purchase. The provisions of this Section 2.18(g)
shall not be construed to apply to (i) any payment made by or on behalf of the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) the application of Cash Collateral provided for in
Section 3.10.

 

40



--------------------------------------------------------------------------------

(h) Any amounts actually paid to or collected by the Administrative Agent
pursuant to Section 6.3(c) at any time during the existence of a Liquidity Event
and when no Event of Default exists shall be applied by the Administrative Agent
to the Revolving Loans then outstanding and distributed by the Administrative
Agent to the Revolving Lenders, in each case, (i) in accordance with the
Revolving Percentages of such Revolving Lenders then in effect, and (ii) by no
later than the date occurring three days after the date on which such payments
or proceeds are so received or collected by the Administrative Agent, with any
remaining amounts to be returned to the Administrative Borrower as specified in
Section 6.3(c).

(i) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Administrative Borrower’s request and even if the conditions set
forth in Section 5.2 would not be satisfied, make a Revolving Loan in an amount
equal to the portion of the Obligations constituting overdue interest and fees
and Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19 Illegality; Requirements of Law.

(a) Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Administrative Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Administrative Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application, any Eurodollar Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 2.20 and changes in
the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

41



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Administrative Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Administrative Borrower (with a copy to the Administrative Agent)
of a written request therefor, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.19(d) submitted by any Lender to the Administrative Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section 2.19, the
Borrowers shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than six months prior to the date
that such Lender notifies the Administrative Borrower of such Lender’s intention
to claim compensation therefor; provided that if the circumstances giving rise
to such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrowers pursuant to this Section 2.19 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.20 Taxes.

(a) All payments made by the Borrowers under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or

 

42



--------------------------------------------------------------------------------

Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided
that the Borrowers shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (d), (e) or
(g) of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrowers with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrowers,
as promptly as possible thereafter the Administrative Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the applicable Borrower showing payment thereof. If the Borrowers
fail to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority or fail to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrowers shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Administrative Borrower and the Administrative Agent (or in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Administrative Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Administrative Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Administrative Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Administrative Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

43



--------------------------------------------------------------------------------

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 2.20,
it shall pay over such refund to the Administrative Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agree to repay the amount paid over to the Administrative
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

(g) Each Lender acknowledges and agrees that certain payments made under this
Agreement after December 31, 2012 as to extensions of credit made after
March 18, 2012 to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under
Section 1471 or 1472 of the Code. Each Lender agrees to undertake commercially
reasonable actions to cooperate with the Administrative Agent and the Borrowers
in establishing that it is in compliance with such requirements and agrees to
provide all certifications required by the IRS (once further guidance is issued
under those provisions) or determined by the Administrative Agent, in its
reasonable discretion, to be necessary for the Administrative Agent to establish
its compliance under such provisions on or before December 31, 2012. Each Lender
hereby authorizes the Administrative Agent and the Borrowers to withhold any and
all amounts due under Section 1471 or 1472 of the Code as in effect on the later
of the date of this Agreement and the date such Lender becomes a party to this
Agreement from amounts payable to such Lender under this Agreement after
December 31, 2012. Nothing in this Agreement shall be interpreted to require any
Lender to violate any law or regulation applicable to such Lender in any
jurisdiction in which such Lender is formed, managed and controlled or doing
business. Notwithstanding any other provision in this Agreement, the Borrowers
shall not be required to make payments hereunder free and clear of withholding
or deduction of those taxes imposed by Section 1471 or 1472 of the Code as in
effect on the later of the date of this Agreement or the date an applicable
Lender becomes a party to this Agreement, or to provide a gross-up or indemnity
to such Lender for any such withholding or deduction, if such Lender fails to
establish an exemption from withholding under such provisions.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.21 Indemnity. The Borrowers, jointly and severally, agree to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) a default by a Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) a default by a Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice thereof in accordance with the provisions

 

44



--------------------------------------------------------------------------------

of this Agreement, or (c) for any reason, the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such losses and expenses shall be equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, reduced, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, reduce, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, reduce, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest or other return for such Loans provided for herein (excluding, however,
the Applicable Margin included therein, if any), over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Administrative
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19 or 2.20(a) with respect
to such Lender, it will, if requested by the Administrative Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided further that nothing in this Section shall affect or
postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 2.19 or 2.20(a).

2.23 Substitution of Lenders. Upon the receipt by any Borrower of any of the
following, with respect to any Lender (any such Lender described in clauses (a)
through (c) below being referred to as an “Affected Lender” hereunder):

(a) a request from a Lender for payment of indemnified taxes under Section 2.20
or illegality or increased costs pursuant to Section 2.19;

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Administrative Borrower may, at its sole expense and effort, upon
notice to the Administrative Agent and such Affected Lender: (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment (the replacing
Lender or lender in (i) or (ii) being a “Replacement Lender”); provided,
however, that the Borrowers shall be liable for the payment upon demand of all
costs and other amounts arising under Section 2.21 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Administrative Borrower elects to exercise such right with respect to any
Affected Lender under clause (a) or (b) of this Section 2.23, then the Borrower
shall be obligated to replace all Affected Lenders under such clauses. The
Affected Lender replaced pursuant to this Section 2.23 shall be required to
assign and delegate, without recourse, all of its interests, rights and
obligations under this Agreement and the related Loan

 

45



--------------------------------------------------------------------------------

Documents to Replacement Lender(s) that so agrees to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment upon payment to such
Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the Replacement Lender(s) (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts, including amounts under
Section 2.21hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrowers in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Administrative Borrower to require such
assignment and delegation cease to apply.

2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Majority Revolving Lenders,
Majority Term Lenders and Required Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Administrative Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Administrative Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the L/C Lenders or the Issuing Lender as a result of any judgment of a court
of competent jurisdiction obtained by any L/C Lender or Issuing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default has
occurred and is continuing, to the payment of any amounts owing to a Borrower as
a result of any judgment of a court of competent jurisdiction obtained by a
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.3 were satisfied or waived, such payment
shall be applied

 

46



--------------------------------------------------------------------------------

solely to pay the Loans of, and L/C Advances owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Advances owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender (A) shall not be entitled to receive any
fee pursuant to Section 2.9(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (B) shall be limited in its right to receive letter of credit fees
as provided in Section 3.3(c).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.03 or in
Swingline Loans pursuant to Section 2.7(c) the pro rata share of each
non-Defaulting Lender of any such Letter of Credit or Swingline Loan shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided, that, (A) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender plus the aggregate amount of that
Lender’s Revolving Percentage of then outstanding Letters of Credit and
Swingline Loans

(b) Defaulting Lender Cure. If the Administrative Borrower, the Administrative
Agent and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Revolving Percentages
(without giving effect to Section 2.24(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.25 Notes. If so requested by any Lender by written notice to the
Administrative Borrower (with a copy to the Administrative Agent), the Borrowers
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) (promptly after the Administrative Borrower’s receipt
of such notice) a Note or Notes to evidence such Lender’s Loans.

 

47



--------------------------------------------------------------------------------

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of any Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or any Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section 5
shall not then be satisfied;

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Bank, such Letter of Credit is in an initial face amount less than $500,000; or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10,

 

48



--------------------------------------------------------------------------------

satisfactory to the Issuing Lender (in its sole discretion) with the Borrowers
or such Defaulting Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.24) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Exposure as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

3.2 Procedure for Issuance of Letters of Credit. The Administrative Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit for
the account of a Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the applicable Borrower.
The Issuing Lender shall furnish a copy of such Letter of Credit to the
Administrative Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrowers agree to pay, with respect to each outstanding Letter of
Credit issued for the account of (or at the request of) a Borrower, (i) a
fronting fee of 0.25% per annum on the drawable amount of such Letter of Credit
to the Issuing Lender, and (ii) a fee of 2.00% per annum on the drawable amount
of such Letter of Credit to the Administrative Agent for the account of the L/C
Lenders, in each case payable quarterly in arrears on the last Business Day of
March, June, September and December of each year and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date of such
Letter of Credit, as well as the Issuing Lender’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit issued for the account of (or at the request of) a Borrower or processing
of drawings thereunder (the fees in this clause (ii), collectively, the “Issuing
Lender Fees”). All Issuing Lender Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) Any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Bank pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account.

 

49



--------------------------------------------------------------------------------

3.4 L/C Participations; Existing Letters of Credit.

(a) L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the
Borrowers pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b) Existing Letter of Credit. On and after the Funding Date, the Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Administrative Borrower and the
Administrative Agent thereof and the Borrowers shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day. Each such payment shall
be made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.

(b) If the Issuing Lender shall not have received from the Borrowers the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement; upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrowers shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.3 are satisfied, the Administrative Borrower may, by written
notice to the Administrative Agent certifying that such conditions are satisfied
and that all interest owing under this paragraph has been paid, request that
such payments by the L/C Lenders be converted into Revolving Loans (a “Revolving
Loan Conversion”),

 

50



--------------------------------------------------------------------------------

in which case, if such conditions are in fact satisfied, the L/C Lenders shall
be deemed to have extended, and the Borrowers shall be deemed to have accepted,
a Revolving Loan in the aggregate principal amount of such payment without
further action on the part of any party; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.3
are satisfied.

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender to any Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby jointly and severally agree to pay and to protect, indemnify,
and save Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that the Issuing Lender
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit, or (B) the failure of Issuing Lender or of any
L/C Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the
Administrative Borrower and the Administrative Agent of the date and amount
thereof. The responsibility of the Issuing Lender to an applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrowers shall reimburse
such L/C Disbursement in full within the time period specified in Section 3.5(a)
or the L/C Lenders shall reimburse such L/C Disbursement in

 

51



--------------------------------------------------------------------------------

full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the
earlier of the date of payment by the Borrowers, at the rate per annum that
would apply to such amount if such amount were a Revolving Loan that is an ABR
Loan; provided that the provisions of Section 2.15(c) shall be applicable to any
such amounts not paid when due.

3.10 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrowers or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then effective amount of all L/C Exposure. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or the Issuing Lender, the Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.24 and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the L/C Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.10(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(A) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default, and (B) the Person
providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

52



--------------------------------------------------------------------------------

3.11 Additional Issuing Lenders. The Administrative Borrower may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “Issuing Lender” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender and such Lender.

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Administrative Borrower. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 3.3. The acceptance of any
appointment as the Issuing Lender hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Administrative Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Lender under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrowers hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender, as to themselves and each of their respective Subsidiaries, that:

4.1 Financial Condition. The audited consolidated balance sheets of the
Administrative Borrower and its Subsidiaries as of December 31,
2007, December 31, 2008, and December 31, 2009, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly in all material respects the consolidated financial condition of
the Administrative Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Administrative Borrower and its Subsidiaries as at March 31, 2010, and the
related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly in all material respects
the consolidated financial condition of the Administrative Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has,
as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual

 

53



--------------------------------------------------------------------------------

forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2009, to and
including the date hereof, there has been no Disposition by any Group Member of
any material part of its business or property.

4.2 No Change. Since December 31, 2009, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Borrower or
any of their respective Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of such
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested Credit
Extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all its material real property,
and sufficient title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien except as
permitted by Section 7.3. No Loan Party owns any Investment except as permitted
by Section 7.7. Section 10 of the Collateral Information Certificate sets forth
a complete and accurate list of all real property owned by each Loan Party as of
the date hereof, if any. Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the date hereof.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
such Borrower know of any valid basis for any such claim, unless such claim
could not reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of such Borrower, threatened to such effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of such Borrower, no claim is being
asserted, with respect to any such material tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, each Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

55



--------------------------------------------------------------------------------

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. No Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and no Borrower nor any Commonly Controlled Entity would become subject
to any material liability under ERISA if such Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
in Schedule 4.5, no Loan Party is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness. No Loan Party is subject to regulation under the Public Utility
Holding Company Act of 2005 or the Federal Power Act or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Administrative Borrower in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of organization of each
Subsidiary of each Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than directors’ qualifying shares) of any nature relating
to any Capital Stock of Subsidiary of the Administrative Borrower or any
Guarantor.

4.16 Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans
shall be used to refinance the obligations of the Borrowers outstanding under
the Existing Revolver and the Existing Notes, to repay certain other
indebtedness, to pay related fees and expenses and for general corporate
purposes. All or a portion of the proceeds of the Swingline Loans and the
Letters of Credit, shall be used for general corporate purposes. No proceeds of
any Loan have been transferred to OMI or otherwise applied, directly or
indirectly, to satisfy any obligations or liabilities of OMI except to the
extent reasonably necessary to enable OMI to satisfy its USAO Settlement
Obligations in accordance with the terms of the OMI Settlement Agreements.

4.17 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;

 

56



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does such Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of such Borrower, threatened, under any Environmental Law
to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws;

(f) all operations of the Group Members at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and except as set forth on Schedule 4.17, to the knowledge
of the Borrowers, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which such statement,
information, document or certificate was furnished. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

57



--------------------------------------------------------------------------------

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the California UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3). As of the
Closing Date, no Borrower nor any Guarantor that is a limited liability company
or partnership has any Capital Stock that is a not Certificated Security.

(b) Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.

4.20 Solvency. Each Loan Party is, and after giving effect to all Indebtedness
and obligations being incurred in connection herewith will be and will continue
to be, Solvent.

4.21 Reserved.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 Certain Documents. The Administrative Borrower has delivered to the
Administrative Agent a complete and correct copy of all documentation, including
any amendments, supplements or modifications with respect thereto, which
evidence obligations of any Borrower in respect of the Existing Notes.

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan Party has received notice of violation
or cancellation thereof, and there exists no default under any requirement of
such insurance. Each Loan Party maintains insurance with financially sound and
reputable insurance companies insurance on all its property (and also with
respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

58



--------------------------------------------------------------------------------

4.25 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property

4.26 Matters Related to OMI. (a) the Administrative Borrower has disclosed to
the Administrative Agent all material information related to the assets of OMI
and any actual or potential liabilities and obligations (including any
contingent liabilities or obligations) to which OMI is or may become subject
(including for this purpose any actual litigation to which OMI is party and, to
the Administrative Borrower’s knowledge as of the Closing Date, any threatened
or potential litigation to which OMI may become party or with which it may
become involved), and (b) OMI only engages in such activities as are reasonably
necessary to comply with the USAO Settlement Obligations.

4.27 Accounts Receivable.

(a) To the extent any Account is designated in any Borrowing Base Certificate as
an “Eligible Account”, such Account constitutes an Eligible Account as of the
date of such Borrowing Base Certificate.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
the Borrowers’ books and records are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. No Borrower has any knowledge of any actual
or imminent insolvency, bankruptcy or reorganization proceeding of any Account
Debtor whose accounts are listed as Eligible Accounts in any Borrowing Base
Certificate. To the best of each Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions Precedent to Closing Date. The effectiveness of this Agreement
shall be subject to the satisfaction of the following conditions precedent (the
date on which all of the conditions precedent set forth in this Section 5.1 are
satisfied or waived by the Administrative Agent and, as applicable, the Lenders
or the Required Lenders being referred to as the “Closing Date”):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement or, in the case of the Lenders, an Addendum, executed and delivered by
the Administrative Agent and each Borrower, and (ii) the Collateral Information
Certificate, executed by a Responsible Officer and otherwise in form and
substance satisfactory to the Administrative Agent.

(b) Financial Statements; Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Administrative Borrower and
its Subsidiaries as of December 31, 2007, December 31, 2008 and December 31,
2009, (ii) unaudited interim consolidated financial statements of the
Administrative Borrower and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph and at least 15 days before the Closing Date. The
Administrative Agent shall have received on or before such date, forecasts
prepared by management of the Administrative Borrower, in form satisfactory to
the Lenders, of balance sheets, income statements and cash flow statements on a
quarterly basis for the first year following the Closing Date and on an annual
basis for each year thereafter during the term of the Facilities, in each case
giving effect to the consummation of the Facilities.

 

59



--------------------------------------------------------------------------------

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect.

(d) Secretary’s Certificate; Certified Certificate of Organization; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, the bylaws or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party, and (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization.

(e) Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

(f) Collateral Audit; Due Diligence Investigation. The Administrative Agent
shall have completed a due diligence investigation of the Borrowers and their
respective Subsidiaries in scope, and with results, satisfactory to the
Administrative Agent and shall have been given such access to the management,
records, books of account, contracts and properties of the Borrowers and their
respective Subsidiaries and shall have received such financial, business and
other information regarding each of the foregoing Persons and businesses as it
shall have requested.

(g) Reports. The Administrative Agent shall have received, in form and substance
satisfactory to it, all asset appraisals, field audits, and such other reports
and certifications, as it has reasonably requested.

(h) Supply Agreement. The Administrative Agent shall have completed a
satisfactory review of the Administrative Borrower’s supply agreement with
Siegfried (USA) Inc.

(i) No Material Adverse Effect. There shall not have occurred since December 31,
2009 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(j) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.

5.2 Conditions Precedent to the Initial Extension of Credit. The agreement of
each Lender to make the initial extension of credit requested to be made by it
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit, to the following conditions precedent (the date on which
all of such conditions precedent shall be satisfied or waived by the
Administrative Agent and, as applicable, the Lenders or the Required Lenders,
being referred to as the “Funding Date”):

(a) Occurrence of Closing Date. Each of the conditions precedent to the Closing
Date set forth in Section 5.1 shall have been satisfied or waived by the
Administrative Agent (and, as applicable, the Lenders or the Required Lenders).

 

60



--------------------------------------------------------------------------------

(b) Loan Documents. The Administrative Agent shall have received (i) if required
by any Term Lender, the Term Loan Note for such Lender, executed by each
Borrower, (ii) if required by any Revolving Lender, the Revolving Loan Note for
such Lender, executed by each Borrower, (iii) if required by the Swingline
Lender, the Swingline Loan Note for such Lender, executed by each Borrower
(iv) the Guarantee and Collateral Agreement, executed and delivered by each
Grantor named therein, (v) the JPI Patent and Trademark Security Agreement,
executed by the Administrative Borrower, (vi) the JPIC Patent and Trademark
Security Agreement, executed by JPIC, (vii) the Deposit Account Control
Agreement, executed by the Administrative Borrower, JPIC, SVB and the
Administrative Agent, (viii) the Securities Account Control Agreement, executed
by the Administrative Borrower, JPIC, SVB and the Administrative Agent,
(ix) each other Security Document, executed and delivered by the applicable
Borrower party thereto, and (x) the Flow of Funds Agreement, executed by the
Administrative Borrower.

(c) Existing Notes, Existing Revolver, Etc. The following transactions shall
have been consummated, in each case on terms and conditions reasonably
satisfactory to the Lenders:

(i) (A) the Administrative Borrower shall have provided notice to the holders of
the Existing Notes (in accordance with the terms of the Existing Notes) of its
intent to pay all obligations of the Borrowers outstanding under the Existing
Notes on the Funding Date, (B) the Administrative Agent shall have received the
Existing Notes Payoff Letter executed by the Existing Notes Collateral Agent,
(C) all obligations of the Borrowers in respect of the Existing Notes shall,
substantially contemporaneously with the funding of certain Loan proceeds
directly to the Existing Notes Collateral Agent as contemplated by Sections 2.2
and 2.5 and the Flow of Funds Agreement, have been paid in full, (D) the
Administrative Agent shall be satisfied that all actions necessary to terminate
the agreements evidencing the obligations of the Borrowers in respect of the
Existing Notes and the liens of the Existing Notes Collateral Agent in the
assets of the Borrowers securing obligations under the Existing Notes shall have
been, or substantially contemporaneously with the Funding Date, shall be, taken
and (E) the Administrative Agent shall have received such other documents and
information related to the Existing Notes and the refinancing thereof as it may
request; and

(ii) (A) the Administrative Agent shall be satisfied that all obligations of the
Administrative Borrower in respect of the Existing Revolver shall, substantially
contemporaneously with the funding of certain Loan proceeds to SVB as
contemplated by Sections 2.2 and 2.5 and the Flow of Funds Agreement, have been
paid in full, (B) the Administrative Agent shall be satisfied that all actions
necessary to terminate the agreements evidencing obligations of the
Administrative Borrower under the Existing Revolver and the liens of SVB in the
assets of the Administrative Borrower securing obligations under the Existing
Revolver shall have been, or substantially contemporaneously with the Funding
Date, shall be, taken and (C) the Administrative Agent shall have received such
other documents and information related to the Existing Revolver and the
refinancing thereof as it may request.

(d) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Funding Date, or in the case of Liens securing the Existing Notes and the
Existing Revolver shall be discharged substantially contemporaneously with the
Funding Date, pursuant to documentation satisfactory to the Administrative
Agent.

 

61



--------------------------------------------------------------------------------

(ii) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received original copies of (A) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (B) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement, endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any Uniform Commercial Code financing statements, intellectual
property security agreements, deposit and securities account control agreements,
and landlord access agreements and/or bailee waivers) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.

(iv) Cash Dominion. To the extent that a Liquidity Event shall exist as of the
Funding Date (after giving effect to the making of any initial extensions of
credit on the Funding Date and the application of the proceeds thereof), the
Administrative Agent shall be satisfied that all actions (including with respect
to the establishment of any lockbox accounts and the provision to any Account
Debtors of notices regarding the delivery of payments in respects of Accounts to
such lockbox accounts) reasonably necessary to establish the Administrative
Agent’s dominion over the Accounts of the Borrowers as contemplated by
Section 6.3(c) have been taken on or prior to the Funding Date.

(v) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.7 hereof, in each case in
a form satisfactory to the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid (including pursuant to the Fee Letter and, as applicable, as
set forth in the Flow of Funds Agreement), and all reasonable and documented
expenses for which invoices have been presented (including the reasonable and
documented fees and expenses of legal counsel to the Administrative Agent), on
or before the Funding Date. All such amounts will be paid with proceeds of Loans
made on the Funding Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Funding Date.

(f) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Cooley LLP, counsel to the Loan Parties, in a form reasonably
satisfactory to the Administrative Agent. Such legal opinions shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g) Sufficiency of Facilities Amounts, Cash on Hand. (i) The Administrative
Agent shall be satisfied that the amounts of the Facilities available to the
Borrowers shall be sufficient to meet the ongoing financial needs of the
Borrowers; and (ii) the Administrative Borrower shall hold no less than
$8,000,000 of cash and Cash Equivalents as of the Funding Date, in each case
(i) and (ii), after giving effect to the funding of the initial Loans on the
Funding Date and the consummation of the transactions contemplated hereby.

 

62



--------------------------------------------------------------------------------

(h) Borrowing Notices. The Administrative Agent shall have received, (a) in
respect of the Term Loan to be made on the Funding Date, a completed Notice of
Borrowing executed by the Administrative Borrower and otherwise complying with
the requirements of Section 2.2, and (b) in respect of any Revolving Loans to be
made on the Funding Date, a completed Notice of Borrowing executed by the
Administrative Borrower and otherwise complying with the requirements of
Section 2.5.

(i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Administrative Borrower, substantially in the form of Exhibit D, certifying that
each of the Loan Parties, after giving effect to the transactions contemplated
hereby (including the making of the initial Extensions of Credit on the Funding
Date), is Solvent.

(j) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate completed and delivered by the Administrative
Borrower and dated as of a date not earlier than three days prior to the Closing
Date.

5.3 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to the Loan Documents (i) that are
qualified by materiality shall be true and correct, and (ii) that are not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

(b) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d) No Default. No Default or Event of Default shall have occurred as of or on
such date or after giving effect to the extensions of credit requested to be
made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the applicable Borrower as of the date of such extension of
credit or Revolving Loan Conversion that the conditions contained in this
Section 5.2 have been satisfied.

 

63



--------------------------------------------------------------------------------

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby jointly and severally agree that, until all Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than inchoate indemnification obligations and other than
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred and be continuing thereunder)
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, each of the Borrowers shall, and,
where applicable, shall cause each of its respective Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Administrative Borrower, a copy of the audited consolidated
and consolidating balance sheet of the Administrative Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated and consolidating statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young, LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Administrative Borrower, the unaudited consolidated and consolidating balance
sheet of the Administrative Borrower and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated and consolidating
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to this Section 6.1 and
Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Administrative Borrower provides a link thereto on the Administrative Borrower’s
website on the Internet at the Administrative Borrower’s website address of
www.jazzpharma.com (or such other website address as the Administrative Borrower
may provide to Administrative Agent in writing from time to time); provided that
the Administrative Borrower shall, upon request by Administrative Agent, deliver
paper copies of such documents to Administrative Agent, in number sufficient for
each Lender, until a written request to cease delivering paper copies is given
by Administrative Agent.

6.2 Certificates; Reports; Other Information. Furnish (or, in the case of clause
(a), use best efforts to furnish) to the Administrative Agent, for distribution
to each Lender (or, in the case of clause (i), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has

 

64



--------------------------------------------------------------------------------

obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii)(x) a Compliance Certificate containing all information
and calculations necessary for determining compliance by each Group Member with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrowers, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any change in the jurisdiction of organization of any Loan Party and a list
of any material patents, registered trademarks or registered copyrights issued
to or acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrowers, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheets of the
Administrative Borrower and its Subsidiaries as of the end of each fiscal
quarter of such fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto);

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to the Administrative Borrower’s filings with
the SEC);

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that any Borrower sends to
the holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements which the
Administrative Borrower may file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of the Group Members;

(g) (i) so long as any Revolving Loans remain outstanding, not later than 15
days after the end of each month (and not later than three days after the end of
each week at all times during the existence of a Liquidity Event) and at any
other times reasonably requested by the Administrative Agent, and (ii) prior to
any borrowing of Revolving Loans to the extent the following reports were not
delivered with respect to the prior month or week, as applicable: (A) a
Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be requested by the Administrative Agent in its
reasonable discretion, (B) accounts receivable agings, aged by invoice date,
(C) accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (D) a deferred revenue schedule, and (E) reconciliations of
accounts receivable agings (aged by invoice date), transactions reports and
general ledger;

(h) not later than 15 days after the end of each month occurring during each
fiscal year of the Borrowers, and at any other times requested by the
Administrative Agent, a Liquidity Report;

 

65



--------------------------------------------------------------------------------

(i) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.7, together
with any supplemental reports with respect thereto which the Administrative
Agent may reasonably request.

(j) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. The Administrative Borrower
shall deliver to the Administrative Agent transaction reports and schedules of
collections, as provided in Section 6.2, on the Administrative Agent’s standard
forms. If requested by the Administrative Agent, the Administrative Borrower
shall furnish the Administrative Agent with copies of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts. In addition, the
Administrative Borrower shall deliver to the Administrative Agent, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos;

(b) Disputes. The Administrative Borrower shall promptly notify the
Administrative Agent of all disputes or claims relating to Accounts which allege
or involve an amount in excess of $100,000. The Borrowers may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing at any time so long as
(i) such Borrower does so in good faith, in a commercially reasonable manner, in
the ordinary course of business, in arm’s-length transactions, and reports the
same to the Administrative Agent in the regular reports provided to the
Administrative Agent; (ii) no Default, Event of Default has occurred and is
continuing at such time; and (iii) after taking into account all such discounts,
settlements and forgiveness, the aggregate amount of aggregate Revolving
Extensions of Credit then outstanding will not exceed the Available Revolving
Commitments in effect at such time.

(c) Collection of Accounts. The Borrowers shall have the right to collect all
Accounts unless and until a Liquidity Event has occurred and is continuing and
the Administrative Agent has notified the Administrative Borrower under this
Section. If a Liquidity Event has occurred and is continuing, the Borrowers
shall hold all payments on, and proceeds of, their respective Accounts in trust
for the Administrative Agent, and, if requested by the Administrative Agent, the
Borrowers shall immediately deliver all such payments and proceeds to the
Administrative Agent in their original form, duly endorsed and the
Administrative Agent may, in its good faith business judgment, require that all
proceeds of such Accounts be deposited by the Borrowers into one or more lockbox
accounts, or such other “blocked accounts” as the Administrative Agent may
specify, in each case pursuant to a blocked account agreement in such form as
the Administrative Agent may specify in its good faith business judgment. Any
such amounts actually paid to or collected by the Administrative Agent pursuant
to this Section 6.3(c) shall be applied by the Administrative Agent, (x) at any
time during the existence of a Liquidity Event when no Default or Event of
Default has occurred and is continuing, to the Revolving Loans then outstanding
in accordance with Section 2.18(i), and (y) at any time during which a Default
or an Event of Default has occurred and is continuing, as otherwise provided by
the terms of this Agreement. To the extent that (A) any amount of such payments
or collections remains after the application by the Administrative Agent thereof
to the payment in full of the Revolving Loans then outstanding, (B) no Liquidity
Event then exists, (C) no Event of Default then exists under Sections 8.1(a),
(b), (f), (i) or (m), (D) such remaining amount is not otherwise required to be
applied to the Obligations pursuant to any other Section of this Agreement, and
(E) in any case where an Event of Default then exists solely under

 

66



--------------------------------------------------------------------------------

one or more clauses of Section 8.1 other than those listed in clause (C) of this
Section 6.3(c), the Required Lenders have not otherwise requested that such
remaining amount be applied to the Obligations then outstanding, then such
remaining amount shall be returned by the Administrative Agent to the
Administrative Borrower;

(d) Returns. Upon the request of the Administrative Agent, the Administrative
Borrower shall promptly provide the Administrative Agent with an Inventory
return history;

(e) Verification. The Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent or such other name as the Administrative Agent may choose;

(f) No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of any Borrower’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.

6.4 Intentionally Omitted.

6.5 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.6 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrowers) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.7 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property (and also with respect to its foreign
receivables) in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

67



--------------------------------------------------------------------------------

6.8 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

6.9 Notices. Give prompt written notice to each of the Administrative Agent and
each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, would reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or any Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(e) (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by any
Group Member of any Capital Stock, (iii) any incurrence by any Group Member of
any Indebtedness (other than Indebtedness constituting Loans) in a principal
amount equaling or exceeding $100,000, and (iv) with respect to any such Asset
Sale, issuance of Capital Stock or incurrence of Indebtedness, the amount of any
Net Cash Proceeds received by such Group Member in connection therewith;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party;

(g) the occurrence of a Liquidity Event; and

(h) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.9 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

68



--------------------------------------------------------------------------------

6.10 Environmental Laws.

(a) Comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.11 Operating Accounts. Maintain such Borrower’s and its respective
Subsidiaries’ primary depository and operating accounts and securities accounts
with SVB and SVB’s Affiliates.

6.12 Audits. At reasonable times, on three (3) Business Day’s notice (provided
that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information. The foregoing inspections and audits shall be at
the Borrowers’ expense, and the charge therefor shall be $750 per person per day
(or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. Such inspections and audits shall not be undertaken more frequently
than twice per year, unless an Event of Default has occurred and is continuing.

6.13 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (and in any event
within three Business Days) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(c) With respect to any new direct or indirect Material Domestic Subsidiary
created or acquired after the Closing Date by any Loan Party (including pursuant
to a Permitted Acquisition), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Material Domestic
Subsidiary that is owned directly or indirectly by any such Loan Party,
(ii) deliver to the Administrative Agent such documents and instruments as may
be required to grant, perfect, protect and ensure the priority of such security
interest, including but not limited to, the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Material Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions as are necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent for
the benefit of the Secured Parties a perfected first priority security interest
in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such new Material Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Material Domestic Subsidiary, in a from reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d) With respect to any new Material First Tier Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Material First Tier Foreign Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 66% of the total outstanding voting
Capital Stock of any such new Material First Tier Foreign Subsidiary be required
to be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(e) At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent. Each
Loan Party shall pay and perform its material obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

 

70



--------------------------------------------------------------------------------

6.14 Use of Proceeds. Use the proceeds of each Credit Extension only for the
purposes set forth in Section 4.16.

6.15 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Indebtedness of the Loan Parties.

6.16 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, until all Commitments
have been terminated and the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than inchoate indemnification obligations and other
than obligations under or in respect of Specified Swap Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, no Borrower shall, nor,
where applicable, shall any Borrower permit any of its Subsidiaries to, directly
or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, determined as of the last day of any fiscal quarter of
the Borrowers specified below with respect to the four consecutive fiscal
quarter period then ended, to be less than,

(i) 1.25 to 1.00 determined as at the last day of any fiscal quarter of the
Borrowers ending on or prior to June 30, 2011, and

(ii) 1.50 to 1.00, determined as of the last day of any fiscal quarter of the
Borrowers ending on or after September 30, 2011,

provided, however, that the Consolidated Fixed Charge Coverage Ratio to be
tested on the last day of (A) the fiscal quarter ending September 30, 2010 shall
be determined with reference to the fiscal quarter period then ended, on an
annualized basis, (B) the fiscal quarter ending December 31, 2010 shall be
determined with reference to the two consecutive fiscal quarter period then
ended, on an annualized basis, (C) the fiscal quarter ending March 31, 2011
shall be determined with reference to the three consecutive fiscal quarter
period then ended, on an annualized basis, and (D) any fiscal quarter ending
thereafter shall be determined with reference to the four consecutive fiscal
quarter period then ended.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio,
determined as of the last day of any fiscal quarter of the Borrowers specified
below with respect to the four consecutive fiscal quarter period then ended, to
be greater than,

(i) 2.00 to 1.00, with respect to any such fiscal quarter ending on or prior to
June 30, 2011, and

 

71



--------------------------------------------------------------------------------

(ii) 1.50 to 1.00, with respect to any such fiscal quarter ending on or after
September 30, 2011.

(c) Minimum Liquidity. Permit Liquidity, determined at any time during any
fiscal month of the Borrowers specified below, to be less than:

(i) $10,000,000 at any time during any month ending after September 30, 2010 and
on or prior to March 31, 2011, and

(ii) $20,000,000 during any month thereafter.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary (which is not a Guarantor) to any other Subsidiary (which is not a
Guarantor), or (iii) any Subsidiary (which is not a Guarantor) to the extent
(A) such Indebtedness is incurred directly in connection with an Investment made
by a Group Member in such Subsidiary, and (B) such Investment is made by such
Group Member in accordance with the limitations contemplated by Section 7.7(e);

(c) Guarantee Obligations incurred in the ordinary course of business by the
Administrative Borrower and its Subsidiaries of obligations of JPIC or any
Subsidiary Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $2,500,000 at any one time outstanding;

(f) Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $500,000;

(g) obligations (contingent or otherwise) of the Administrative Borrower or any
of its Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.11 and not for purposes of speculation;

(h) unsecured Indebtedness of the Administrative Borrower and its Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $5,000,000 at any one time outstanding;

(i) Indebtedness of a Person (other than the Borrowers or a Subsidiary) existing
at the time such Person is merged with or into a Borrower or a Subsidiary or
becomes a Subsidiary, provided that (i) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition, (ii) such merger or acquisition constitutes a Permitted
Acquisition, and (iii) with respect to any such Person who becomes a Subsidiary,
(A) such Subsidiary is the only obligor in respect of such Indebtedness, and
(B) to the extent such Indebtedness is permitted to be secured hereunder, only
the assets of such Subsidiary secure such Indebtedness;

 

72



--------------------------------------------------------------------------------

(j) the USAO Settlement Obligations and any Guarantee Obligations of the
Borrowers in respect thereof;

(k) Indebtedness of the Administrative Borrower and its Subsidiaries in the form
of insurance premium financing in an aggregate principal amount not to exceed
$1,000,000 at any one time outstanding; and

(l) unsecured Indebtedness of the Administrative Borrower and its Subsidiaries
in connection with any Approved Partnership and Collaboration Arrangement in an
aggregate principal amount, for all such Indebtedness taken together, not to
exceed $5,000,000 at any one time outstanding; provided that the Net Cash
Proceeds thereof are used directly in connection with activities contemplated by
such Approved Partnership and Collaboration Arrangement.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Group Members in conformity with GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Administrative Borrower and its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that (i) no such Lien is
spread to cover any additional property after the Closing Date, (ii) the amount
of Indebtedness secured or benefitted thereby is not increased, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with or within 180 days of, the
acquisition of such fixed or capital assets, and (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness;

(h) Liens created pursuant to the Security Documents;

 

73



--------------------------------------------------------------------------------

(i) any interest or title of a lessor or licensor under any lease or license
entered into by the Administrative Borrower or any of its Subsidiaries in the
ordinary course of such Person’s business and covering only the assets so leased
or licensed;

(j) judgment Liens that do not constitute an Event of Default under
Section 8.1(h) of this Agreement;

(k) Liens on insurance policies, return premiums and proceeds thereof securing
Indebtedness permitted by Section 7.2(l);

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by the Administrative Borrower or
its Subsidiaries, in each case arising in the ordinary course of business in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages with which such accounts are maintained securing
amounts owing to such banks or financial institutions with respect to cash
management and operating account management or are arising under Section 4-208
or 4-210 of the UCC on items in the course of collection;

(m) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Specified Swap Obligations permitted by Section 7.2(g);

(n) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with the Borrowers or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower or acquired by the Borrower or
such Subsidiary; provided that (i) such Liens were not created in contemplation
of such acquisition, merger, consolidation or Investment, (ii) such Liens do not
extend to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.2;

(o) the replacement, extension or renewal of any Lien permitted by clauses
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(p) Liens that are contractual rights of setoff relating to purchase orders and
other agreements entered into with customers of such Person in the ordinary
course of business;

(q) Liens consisting of (i) any option or other agreement to Dispose any asset
of any Group Member, the Disposition of which is not prohibited by any other
provision of this Agreement, or (ii) deposits or cash advances in favor of the
seller or licensor of any property to be acquired or licensed by any Group
Member in accordance with the terms and provisions of this Agreement; and

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Administrative
Borrower and all of its Subsidiaries) $2,500,000 at any one time.

 

74



--------------------------------------------------------------------------------

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of any Borrower may be merged or consolidated with or into a
Borrower (provided that such Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that such Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation);

(b) any Subsidiary of any Borrower may Dispose of any or all of its assets
(i) to a Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of JPIC or any Subsidiary of any
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock of JPIC or any Subsidiary of any
Borrower to any Borrower or to any Wholly Owned Subsidiary Guarantor;

(e) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

(f) the non-exclusive licensing of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;

(g) the Disposition of property (i) from any Loan Party to any other Loan Party,
and (ii) from any Subsidiary that is not a Guarantor to any other Group Member,
and (iii) from any Loan Party to any Subsidiary that is not a Guarantor, in the
aggregate not to exceed five percent (5%) of the Administrative Borrower’s
consolidated total assets determined in accordance with GAAP (measured at the
time of any such Investment);

(h) the transfer or license of Intellectual Property in connection with any
Approved Partnership and Collaboration Arrangement; provided that if the
aggregate amount of Net Cash Proceeds received in connection with any such
transfer or license not constituting a Permitted IP License exceeds an amount
equal to five percent (5%) of the Administrative Borrower’s consolidated total
assets, determined in accordance with GAAP and measured at the time of any such
transfer or license, such excess amount of such Net Cash Proceeds shall be used
to prepay the Term Loans in accordance with Section 2.12(c);

(i) Dispositions of property subject to a Casualty Event;

(j) leases or subleases of Real Property;

 

75



--------------------------------------------------------------------------------

(k) sales, transfers or other dispositions of any product line of the
Administrative Borrower (other than Xyrem® or JZP-6 and other than in respect of
any transfer or license of Intellectual Property made pursuant to
Section 7.5(h)) that is in development at the time of such sale, transfer or
other disposition, provided that (i) at the time of such sale, transfer or other
disposition and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and (ii) the Net Cash Proceeds received
in connection with any such sale, transfer or other disposition are used to
prepay the Term Loans in accordance with Section 2.12(d);

(l) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);

(m) the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) that the
Administrative Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(n) Dispositions of other property having a fair market value not to exceed
$2,000,000 in the aggregate for any fiscal year of the Borrowers, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and provided further that
the Net Cash Proceeds thereof are used to prepay the Term Loans in accordance
with Section 2.12(e); and

(o) Dispositions constituting the grant of any Lien permitted by Section 7.3;

provided, however, that (x) any Disposition made pursuant to clauses (a), (b),
(e), (f) (other than in respect of Investments permitted under Section 7.7(e)),
(g)(iii), (h), (j), (k), (l) and (n) of this Section 7.5 shall be made in good
faith on an arm’s length basis for fair value and (y) no more than 20% of the
aggregate consideration received in connection with Dispositions undertaken
pursuant to clauses (a), (b), (g)(iii), (j), (k), (l) and (n) of this
Section 7.5 in any fiscal year of the Administrative Borrower shall constitute
non-cash consideration.

7.6 Restricted Payments. Make any voluntary prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness that is expressly subordinated to the Loans
and otherwise permitted by Section 7.2, declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) any Subsidiary of any Group Member may make Restricted Payments to the
Borrowers or any Wholly Owned Subsidiary Guarantor;

(b) the Borrowers may, (i) purchase common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments made under this clause (i) shall not
exceed (A) $2,000,000 during any fiscal year of the Borrower, and (ii) declare
and make dividend payments or other distributions payable solely in the common
stock or other common Capital Stock of such Borrower;

 

76



--------------------------------------------------------------------------------

(c) each Borrower may purchase, redeem or otherwise acquire Capital Stock issued
by it with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Capital Stock; provided that any such
issuance is otherwise permitted hereunder (including by Section 7.5(d));

(d) (i) the Borrowers may make repurchases of Capital Stock deemed to occur upon
exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(ii) repurchases of Capital Interests deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof)

(e) each Borrower may deliver its common Capital Stock upon conversion of any
convertible Indebtedness having been issued by such Borrower; provided that such
Indebtedness is otherwise permitted by Section 7.2; and

(f) the Borrowers and their Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (f) shall not exceed $2,000,000.

7.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(including OMI) (all of the foregoing, “Investments”), except:

(a) extensions of trade credit (including prepaid royalties) in the ordinary
course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;

(e) intercompany Investments by (i) any Group Member in any Borrower, or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor or
(ii) any Loan Party to any Subsidiary that is not a Loan Party; provided that
the aggregate amount of all such Investments made pursuant to this clause
(ii) in any fiscal year of the Administrative Borrower shall not to exceed an
amount equal to five percent (5%) of the Administrative Borrower’s consolidated
total assets determined in accordance with GAAP (measured at the time of any
such Investment);

(f) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g) Investments received in settlement of amounts due to the Administrative
Borrower or any of its Subsidiaries effected in the ordinary course of business
or owing to such Person as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
such Person;

 

77



--------------------------------------------------------------------------------

(h) as long as no Event of Default has occurred and is continuing, Investments
made in OMI by a Borrower solely to the extent reasonably necessary to enable
OMI to satisfy its USAO Settlement Obligations;

(i) (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(j) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $5,000,000 during any fiscal year of
the Borrowers;

(k) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(l) the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;
and

(m) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions.

7.8 Optional Payments and Modifications of Debt Instruments. Amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Indebtedness permitted by
Section 7.2 (other than Indebtedness pursuant to any Loan Document) that would
shorten the maturity or increase the amount of any payment of principal thereof
or the rate of interest thereon or shorten any date for payment of interest
thereon or that would be otherwise materially adverse to any Lender or any other
Secured Party.

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than a Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided that the foregoing shall not prohibit (i) any Investments in
OMI reasonably necessary to comply with the OMI Settlement Agreements, (ii) the
payment of customary directors’ fees and indemnification and reimbursement of
expenses to directors, officers or employees; (iii) the issuance of Capital
Stock pursuant to any JPI Employee Equity Plan; (iv) reasonable compensation
paid to officers and employees in their capacity as such; and (v) employment and
severance arrangements entered into in the ordinary course of business between
the Administrative Borrower or any of its Subsidiary and any employee thereof.

7.10 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.

 

78



--------------------------------------------------------------------------------

7.11 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Borrower to (a) hedge or mitigate risks
to which such Group Member has actual exposure (other than those in respect of
Capital Stock), or (b) effectively cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of such
Borrower.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrowers to end
on a day other than December 31 or change the Borrowers’ method of determining
fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, and (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Borrower, so long as (i) any such
prohibition contained in any such agreement applies solely with respect to the
creation, incurrence, assumption or sufferance by such Subsidiary of a Lien upon
Excluded Assets, and (ii) such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary or, in any such case, that is
set forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement applies only to such Subsidiary and does not otherwise expand in any
material respect the scope of any restriction or condition contained therein,
and (e) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Sections 7.3(c), (m), (n) and
(p) or any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Administrative Borrower or any other Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially any Capital Stock or assets
of such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby (v) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n) and (p) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

 

79



--------------------------------------------------------------------------------

7.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrowers and their
respective Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.

7.16 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.17 Matters Related to OMI. Undertake or commit to undertake any of the
following actions, either directly or indirectly: (a) transfer any amount of
money or assets to, or make any Restricted Payments to, or make any loan or
advance to or other Investment in, OMI, except, in each case, to the extent
reasonably necessary to enable OMI to satisfy its USAO Settlement Obligations
and to the extent no Default or Event of Default then exists, or (b) permit OMI
to acquire any assets, to engage in any activities or to incur any liabilities
or obligations, except to the extent reasonably necessary to enable OMI to
satisfy its USAO Settlement Obligations.

7.18 Amendments to Organizational Agreements and Material Contracts. No Loan
Party shall (a) amend or permit any amendments to any Loan Party’s
organizational documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders in any material respect.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. Any of the following shall constitute an Event of
Default:

(a) the Borrowers shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrowers shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.3(c), clause (i) or (ii) of Section 6.6(a),
Section 6.9(a), Section 6.11 or Section 7 of this Agreement or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which

 

80



--------------------------------------------------------------------------------

such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $2,500,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or
(b) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

81



--------------------------------------------------------------------------------

(h) There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $2,500,000 or more, or (ii) one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(i) (A) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents on any
Collateral purported to be covered thereby and having a value in excess of
$500,000 shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or

(B)(1) any Person shall seek to serve process to attach, by trustee or similar
process, any funds of a Loan Party or of any other entity under the control of a
Loan Party (including a Subsidiary) in excess of $100,000 on deposit with the
Administrative Agent or any of its Affiliates, or (2) a notice of lien, levy, or
assessment shall be filed against any of a Loan Party’s assets by a Governmental
Authority, and any of the same under clauses (1) or (2) hereof shall not, within
ten days after the occurrence thereof, be discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, that no Loans or other
extensions of credit shall be made hereunder during any such ten day cure
period; or

(C)(1) any material portion of a Loan Party’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (2) any court order
enjoins, restrains or prevents a Loan Party from conducting any part of its
business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or could
reasonably be expected to have, a Material Adverse Effect, or (B) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

(m) a Material Adverse Effect occurs.

8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) with respect to any Borrower, above, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

 

82



--------------------------------------------------------------------------------

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Revolving Commitments and any
obligation of the Issuing Lender to issue Letters of Credit to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; and (iii) exercise on behalf of itself, the Lenders and the Issuing
Lender all rights and remedies available to it, the Lenders and the Issuing
Lender under the Loan Documents. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall Cash Collateralize
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents in
accordance with Section 8.3. After all such Letters of Credit shall have expired
or been fully drawn upon and all amounts drawn thereunder have been reimbursed
in full and all other Obligations of the Borrowers and the other Loan Parties
shall have been paid in full, the balance, if any, of the funds having been so
Cash Collateralized shall be returned to the Administrative Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrowers.

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.19, 2.20 and 2.21) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.19, 2.20 and 2.21), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

83



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit;

Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Administrative Borrower or as otherwise required by Law.

Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and no Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities to any Lender
or any other Person, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

 

84



--------------------------------------------------------------------------------

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other

 

85



--------------------------------------------------------------------------------

Loan Documents in accordance with a request of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers or
any other Loan Party and without limiting the obligation of the Borrowers or any
other Loan Party to do so, according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent

 

86



--------------------------------------------------------------------------------

under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each such
Person serving as the Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.9 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Administrative Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Administrative Borrower, to appoint a
successor, which shall be a bank with an office in the State of California, or
an Affiliate of any such bank with an office in the State of California. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the retiring Administrative Agent shall notify
the Administrative Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of Section 9 and Section 10.5 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

87



--------------------------------------------------------------------------------

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Revolving Commitment, in each case without the written consent of
each Lender directly affected thereby; (B) eliminate or reduce the voting rights
of any Lender under this Section 10.1 without the written consent of such
Lender; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects Term
Lenders or the L/C Lenders without the written consent of each Term Lender
and/or, as applicable, each L/C Lender; (E) reduce the percentage specified in
the definition of Majority Revolving Lenders without the written consent of all
Revolving Lenders or reduce the percentage specified in the definition of
Majority Term Lenders without the written consent of all Term Lenders;
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (I) (i) amend or modify the application of
prepayments set forth in Section 2.12(f) or the application of payments set
forth in Section 8.3 in a manner that adversely affects Revolving Lenders
without the written consent of the Majority Revolving Lenders or (ii) amend or
modify the application of prepayments set forth in Section 2.12(f) or the
application of payments set forth in Section 8.3 in a manner that adversely
affects Term Lenders or the L/C Lenders without the written consent of the
Majority Term Lenders and, as applicable, the L/C Lenders. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Administrative Borrower requests that this Agreement or
any of the other Loan Documents be amended or otherwise modified in a manner
which would require the consent of all of the Lenders and such amendment or
other modification is agreed to by the Administrative Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the
Administrative Borrower,

 

88



--------------------------------------------------------------------------------

the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

(i) the termination of the Commitment of each such Minority Lender;

(ii) the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Administrative Borrower, the Administrative
Agent and the Required Lenders may determine to be appropriate in connection
therewith.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers, (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Revolving Lenders or Majority Term Lenders, as applicable.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

  Borrowers:      Jazz Pharmaceuticals        3180 Porter Drive        Palo
Alto, CA 94304        Attention: Kathryn Falberg        Facsimile No.: (650)
496-3781        with a copy to:        Cooley LLP        101 California Street,
5th Floor        San Francisco, CA 94111        Attention: Gian-Michele a Marca,
Esq.        Facsimile No.: (415) 693-2222   Administrative Agent:      Silicon
Valley Bank        555 Mission Street        San Francisco, California 94105  
     Attention: Alexis Coyle        Facsimile No.: (415) 615-0076

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

89



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Administrative Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrowers agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Administrative Borrower prior to the Funding
Date (in the case of amounts to be paid on the Funding Date, as applicable) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the documented fees and disbursements of counsel to each
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) which do
not constitute Non-Excluded Taxes, if any, that may be payable or determined to
be payable in

 

90



--------------------------------------------------------------------------------

connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to or arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, a
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable and
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that the Borrowers shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, each Borrower agrees not to assert and
to cause their respective Subsidiaries not to assert, and hereby waives and
agrees to cause their respective Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrowers pursuant to this
Section 10.5 shall be submitted to Kathryn Falberg, Senior Vice President and
CFO of the Administrative Borrower (Telecopy No. (650) 496-3781), at the address
of the Borrowers set forth in Section 10.2, or to such other Person or address
as may be hereafter designated by the Administrative Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by such Borrower without such
consent shall be null and void).

(b) (i) Subject to the conditions set forth below in Section 10.6(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Administrative Agent (such consent not to be unreasonably withheld or
delayed);

(B) with respect to any proposed assignment of all or a portion of the Swingline
Commitment, the Swingline Lender; and

 

91



--------------------------------------------------------------------------------

(C) with respect to any proposed assignment of all or a portion of the L/C
Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if (1) such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender and
(2) such assignment is of the entire remaining amount of the assigning Lender’s
Commitments or Loans under any Facility and the assignee is not a Lender with a
Commitment in respect of the applicable Facility;

(C) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (provided that simultaneous assignments to or by two or more Approved
Funds shall be aggregated for purposes of determining such amount), unless each
of the Administrative Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Administrative Borrower shall be required
if an Event of Default has occurred and is continuing;

(D) no such assignment shall be made to a Defaulting Lender or any of its
Subsidiaries;

(E) the parties to each assignment of all or a portion of any Revolving
Commitment shall (1) electronically execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree;

(F) the parties to each assignment of all or a portion of any Term Commitment or
Term Loans shall (1) electronically execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree; and

(G) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

92



--------------------------------------------------------------------------------

(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its pro rata share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(iv) Subject to acceptance and recording thereof pursuant to Section 10.6(b)(vi)
below, from and after the effective date specified in each Assignment and
Assumption the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(c).

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Revolving Lenders, and the Revolving Commitments of, and
principal amount of the Revolving Loans owing to, each Revolving Lender pursuant
to the terms hereof from time to time, and the names and addresses of the L/C
Lenders, and the L/C Commitments of, and principal amounts owing to, each L/C
Lender pursuant to the terms hereof from time to time (the “Revolving Loan
Register”). The entries in the Revolving Loan Register shall be conclusive, and
the Borrowers, the Administrative Agent, the Issuing Lender and the Lenders may
treat each Person whose name is recorded in the Revolving Loan Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Revolving Loan Register information regarding the
designation, and revocation of designation, of any Revolving Lender as a
Defaulting Lender. The Revolving Loan Register shall be available for inspection
by the Borrowers, the Issuing Lender, the Administrative Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Term Commitments of, and principal amount of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the “Term
Loan Register”). The entries in the Term Loan Register shall be conclusive, and
the Borrowers, the Administrative Agent, the Issuing Lender and the Lenders may
treat each Person whose name is recorded in the Term Loan Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall

 

93



--------------------------------------------------------------------------------

maintain on the Term Loan Register information regarding the designation, and
revocation of designation, of any Term Lender as a Defaulting Lender The Term
Loan Register shall be available for inspection by the Borrowers, the Issuing
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 10.6(b) and any written consent to such assignment required by
Section 10.6(b) (in each case to the extent required), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the applicable Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the applicable
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Lender) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to Section 10.6(c)(ii), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b); provided that
each Participant shall be subject to the terms and provisions of Section 2.18(g)
as if it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender;
provided that such Participant shall be subject to Section 10.7(a) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.20 or 2.21 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.20 unless such Participant
complies with Section 2.20(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

(e) The Borrowers, upon receipt by the Administrative Borrower of written notice
from the relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above.

 

94



--------------------------------------------------------------------------------

(f) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the effective date of the applicable Assignment and Assumption
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments, loans or investments such as the
Commitments and Loans; and (iii) it will make or invest in its Commitments and
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Commitments and Loans within the meaning of the
Securities Act or the Securities Exchange Act of 1934, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of any applicable Borrower; provided, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Administrative Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Administrative Borrower and the Administrative
Agent.

 

95



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to the Administrative Borrower at the
addresses set forth in Section 10.2 of this Agreement and that service so made
shall be deemed completed upon the earlier to occur of the Administrative
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid;

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

 

96



--------------------------------------------------------------------------------

(c) WITHOUT INTENDING IN ANY WAY TO LIMIT THE BORROWERS’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, agrees that any and all disputes or
controversies of any nature between them arising at any time shall be decided by
a reference to a private judge, mutually selected by the Administrative
Borrower, the Administrative Agent and the Lenders (or, if they cannot agree, by
the Presiding Judge in the Northern District of the State of California)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in the
Northern District of the State of California; and each Borrower hereby submits
to the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the in the
Northern District of the State of California for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
Each Borrower shall be entitled to discovery which shall be conducted in the
same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. Each Borrower agrees that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact of law, and shall report a
statement of decision thereon pursuant to the California Code of Civil Procedure
§ 644(a). Nothing in this paragraph shall limit the right of the Administrative
Agent or any Lender at any time to exercise self-help remedies, foreclose
against collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation and
enforceability of this paragraph; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and each Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the
Administrative Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.14(b) below.

 

97



--------------------------------------------------------------------------------

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

10.15 Confidentiality. The Administrative Agent and each Lender agree to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender, subject to an agreement to comply with the provisions of this Section,
or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Specified Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding anything herein to the contrary, any party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

10.16 Co-Borrower Matters; Appointment of Administrative Borrower.

(a) JPIC hereby appoints JPI, in its capacity as Administrative Borrower, as its
agent for purposes of the giving and receiving of any notice, requesting any
Loans and Letters of Credit, and negotiating and agreeing with the
Administrative Agent and the Lenders any amendments to or waivers in respect of
the terms and provisions of the Loan Documents. Any notice required by this
Agreement or the other Loan Documents to be delivered to any Borrower shall be
deemed to have been delivered to such Borrower upon delivery of such notice to
the Administrative Borrower, and receipt of any notice by the Administrative
Borrower shall constitute receipt of such notice by each Borrower. Any notice or
consent to be delivered hereunder by any Borrower shall be deemed to have been
delivered by such Borrower upon delivery thereof by the Administrative Borrower.

 

98



--------------------------------------------------------------------------------

(b) All Loans, Letters of Credit and other amounts made available under this
Agreement and the other Loan Documents to any Borrower shall be deemed to have
been made to all Borrowers and each Borrower acknowledges and agrees that the
Obligations are the joint and several obligations of each Borrower, and that
neither Borrower shall be relieved under this Agreement or the other Loan
Documents until and unless all of the Obligations have been satisfied in full in
cash or otherwise fully satisfied to the Administrative Agent’s and each
Lender’s satisfaction.

(c) Each Borrower hereby irrevocably and unconditionally accepts joint and
several liability under this Agreement and each other Loan Document for the
mutual benefit, directly and indirectly, of the other Borrower and, in
consideration of the undertakings of the other Borrower, to accept joint and
several liability for the Obligations of each Borrower hereunder and thereunder,
it being the intention of the parties hereto that all Obligations of each
Borrower under this Agreement and the other Loan Documents shall be the joint
and several Obligations of the Borrowers, without preferences or distinction
among them. The Obligations of each Borrower under the Loan Documents constitute
the full recourse obligations of each Borrower, enforceable against each such
Borrower to the full extent of its properties and assets.

(d) The provisions of this Section are made for the benefit of the
Administrative Agent and each Lender and their successors and assigns, and may
be enforced by it or them from time to time against each Borrower or any
Borrower as often as occasion therefor may arise and without requirement on the
part of either Borrower first to marshall any of its claims or to exercise any
of its rights against the other Borrower or to exhaust any remedies available to
such Borrower against the other Borrower or to look to any other source or means
of obtaining payment of any of the Obligations under this Agreement and the
other Loan Documents, or to elect any other remedy. If at any time, any payment
or any part thereof, made in respect of either Borrower’s obligations under this
Agreement or any other Loan Documents is rescinded or must otherwise by restored
or returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of such Borrower, or otherwise, the provisions of
this Section will forthwith be reinstated in effect, as though such payment had
not been made.

(e) The Administrative Agent or the Lenders may file a separate action or
actions against either or both Borrowers to enforce the Obligations, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions. Each Borrower agrees that the Administrative Agent, the Lenders, each
Borrower and/or any other Person may deal with each other in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Agreement or the other Loan Documents
(other than, with respect to the Borrowers, to the extent the consent of the
Borrowers is specifically required by any Loan Documents). As to a Borrower, the
enforceability of this Agreement and the other Loan Documents at all times shall
remain effective even though any or all Obligations, or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against the other Borrower or any other Person and whether or
not the other Borrower or any other Person shall have any personal liability
with respect thereto. Each Borrower expressly waives any and all defenses to the
enforcement of its Obligations under the Loan Documents now or hereafter arising
or asserted by reason of (i) any disability or other defense of the other
Borrower or any other Person with respect to the Obligations, (ii) the
unenforceability or invalidity of any security or guaranty for the Obligations
or the lack of perfection or continuing perfection or failure of priority of any
security for the Obligations, (iii) the cessation for any cause whatsoever of
the liability of the other Borrower or any other Person (other than by reason of
the full and final payment and performance of all Obligations), (iv) any failure
by the Administrative Agent or the Lenders to marshal assets in favor of any
Person, (v) any act or omission of the Administrative Agent or the Lenders or
others that directly or indirectly results in or aids the discharge or release
of the other Borrower or of any other Person or of any of the Obligations or any
other security or guaranty therefor by operation of law or otherwise, (vi) any
law which provides that

 

99



--------------------------------------------------------------------------------

the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(vii) any failure by the Administrative Agent or the Lenders to file or enforce
a claim in any bankruptcy or other proceeding with respect to any Person,
(viii) the election by the Administrative Agent or the Lenders, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the Bankruptcy Code, (ix) any extension of credit or the
grant of any lien under Section 363 of the Bankruptcy Code, except to the extent
otherwise provided in this Agreement, (xi) any use of cash collateral under
Section 363 of the Bankruptcy Code, (xi) any agreement or stipulation with
respect to the provision of adequate protection in any Insolvency Proceeding of
any Person, (xii) the avoidance of any lien or security interest in favor of the
Administrative Agent or the Lenders securing the Obligations for any reason, or
(xiii) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any other
Person, including any discharge of, or bar or stay against collecting, all or
any of the Obligations (or any interest thereon) in or as a result of any such
proceeding.

(f) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, with respect to the
Obligations, each Borrower hereby waives with respect to the other Borrower and
its successors and assigns (including any surety) and any other Person any and
all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff, to any other rights and defenses
available to it by reason of California Civil Code Sections 2787 through 2855,
2899 and 3433, or to any other rights that could accrue to a surety against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker and
which each of them may have or hereafter acquire against the other Borrower or
any other Person in connection with or as a result of such Borrower’s execution,
delivery and/or performance of this Agreement or any other Loan Document to
which it is a party, until the Obligations are paid and performed in full. Each
Borrower agrees that it shall not have or assert any such rights against the
other Borrower or the other Borrower’s successors and assigns or any other
Person (including any surety), either directly or as an attempted setoff to any
action commenced against such Borrower by the other Borrower (as borrower or in
any other capacity) or any other Person until all the Obligations are paid and
performed in full. Each Borrower hereby acknowledges and agrees that this waiver
is intended to benefit the Administrative Agent and the Lenders and shall not
limit or otherwise affect any Borrower’s liability under this Agreement or any
other Loan Document to which it is a party, or the enforceability hereof or
thereof.

(g) Each Borrower represents, warrants and agrees that each of the waivers and
consents set forth herein is made with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense
waived may diminish, destroy or otherwise adversely affect rights which each
otherwise may have against the other Borrower, against the Administrative Agent
or the Lenders or others, or against any Collateral. If any of the waivers or
consents herein are determined to be contrary to any applicable law or public
policy, such waivers and consents shall be effective to the maximum extent
permitted by law.

(h) Each Borrower agrees that it will not enforce any of its rights of
contribution or subrogation against the other Borrower with respect to any
liability incurred by it hereunder, any payments made by it to the
Administrative Agent or any Lender with respect to any of the aforementioned
Obligations or any Collateral security therefor until such time as all
Obligations owing to each Lender by each Borrower have been indefeasibly paid in
full in cash. Any claim which any Borrower may have against the other Borrower
with respect to any payment to the Administrative Agent or the Lenders under
this Agreement and the other Loan Documents to which it is a party are hereby
expressly made subordinate and junior in right of payment, to the prior
indefeasible performance and payment in full in cash of the Obligations.

 

100



--------------------------------------------------------------------------------

10.17 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrowers hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrowers
hereby irrevocably authorizes the Administrative Agent to debit any deposit
account of any Borrower maintained with the Administrative Agent in an amount
such that the aggregate amount debited from all such deposit accounts does not
exceed such principal, interest, fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid. No such
debit under this Section 10.17 shall be deemed a set-off.

10.18 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies each Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act. Each Borrower will, and will cause each of their
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

[Remainder of page left blank intentionally]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS: JAZZ PHARMACEUTICALS, INC. As a Borrower By:  

/s/ Kathryn E. Falberg

Name:  

Kathryn E. Falberg

Title:  

Sr. Vice President and Chief Financial Officer

JPI COMMERCIAL, LLC As a Borrower By:  

/s/ Kathryn E. Falberg

Name:  

Kathryn E. Falberg

Title:  

Manager and Chief Financial Officer

Signature Page 1 to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK As Administrative Agent By:  

/s/ Alexis Coyle

Name:  

Alexis Coyle

Title:  

Director

Signature Page 2 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK

as Issuing Lender, Swingline Lender and as a Lender

By:  

/s/ Robert Hartinger

Name:  

Robert Hartinger

Title:  

Managing Director

Signature Page 3 to Credit Agreement